      Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 1 of 68



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

IN RE PERRIGO COMPANY PLC               ) Case No.: 1:19-cv-00070-DLC
SECURITIES LITIGATION                   )
                                        )




            SECOND AMENDED CLASS ACTION COMPLAINT
          FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 2 of 68



                                          TABLE OF CONTENTS


I.     NATURE OF THE ACTION ............................................................................................. 1

II.    INTRODUCTION .............................................................................................................. 2

III.   JURISDICTION AND VENUE ......................................................................................... 8

IV.    THE PARTIES.................................................................................................................... 8

       A.        Lead Plaintiffs ..........................................................................................................8

       B.        Defendants ...............................................................................................................9

V.     OVERVIEW OF THE FRAUD ........................................................................................ 10

       A.        Background of Perrigo, Elan, and Tysabri.............................................................10

       B.        Perrigo Buys Elan in an Irish “Tax Inversion” to Avoid US Corporate
                 Taxes ......................................................................................................................11

       C.        Under Irish Law and Revenue Guidance, Elan and Perrigo’s Tax
                 Treatment of Tysabri Was Blatantly Wrong ..........................................................12

       D.        Perrigo Sells Its Tysabri Royalty Stream, and Irish Revenue Audits
                 Perrigo and its Tysabri Transactions......................................................................13

       E.        Irish Revenue Informs Perrigo That it Owes $2 Billion in Taxes—and
                 Perrigo Willfully Fails to Disclose That Information to Investors ........................18

       F.        Perrigo Fails to Disclose the Substance of the Audit Findings Letter or the
                 $2 Billion Assessment, Instead Telling Investors That Ireland’s Tax
                 Assessment “Cannot Be Quantified At This Stage” ..............................................21

       G.        The Truth Is Revealed ............................................................................................24

VI.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS ........................................................................................................... 30

VII.   DEFENDANTS VIOLATED GAAP AND ACCOUNTING PROVISIONS ................. 35

       A.        General GAAP and Accounting Provisions ...........................................................35

       B.        GAAP Provisions Regarding Loss Contingencies .................................................37

       C.        GAAP Provisions Regarding Tax Positions ..........................................................39

                                                                    i
           Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 3 of 68




         D.         GAAP Provisions Regarding Subsequent Events ..................................................41

VIII.    ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER .............................. 43

IX.      LOSS CAUSATION ......................................................................................................... 53

X.       PRESUMPTION OF RELIANCE .................................................................................... 55

XI.      INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND THE
         BESPEAKS CAUTION DOCTRINE .............................................................................. 56

XII.     CLASS ACTION ALLEGATIONS ................................................................................. 57

XIII.    CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT............................................. 59

         COUNT I ...........................................................................................................................59

         COUNT II ..........................................................................................................................61

XIV. PRAYER FOR RELIEF ................................................................................................... 63

XV.      JURY DEMAND .............................................................................................................. 63




                                                                    ii
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 4 of 68



I.     NATURE OF THE ACTION

       1.      Lead Plaintiffs the City of Boca Raton General Employees’ Pension Plan (“Boca

Raton GE”) and Palm Bay Police and Firefighters’ Pension Fund (“Palm Bay P&F”) (together,

“Lead Plaintiffs”), on behalf of themselves and all others similarly situated, allege the following

upon personal knowledge as to themselves and their acts, and upon information and belief as to

all other matters, based upon the ongoing investigation of their counsel. Many of the facts

related to Lead Plaintiffs’ allegations are known only by Defendants, or are exclusively within

Defendants’ custody or control. Lead Counsel’s investigation included, among other things,

review and analysis of: (i) Perrigo’s public filings with the Securities and Exchange Commission

(the “SEC”); (ii) in-depth research reports by securities and financial analysts; (iii) transcripts of

Perrigo’s conference calls with analysts and investors; (iv) presentations, press releases, news

and media reports regarding the Company; (v) the October 30, 2018 “Audit Findings” letter (the

“Audit Findings Letter”) sent by the Irish Office of the Revenue Commissioners (“Irish

Revenue”) to Perrigo Pharma International, a subsidiary of Defendant Perrigo Company LLC

(“Perrigo” or “the Company”); (vi) review of Irish tax law and U.S. Generally Accepted

Accounting Principles (“GAAP”); and (vii) data reflecting the stock price of Perrigo’s common

stock. Lead Plaintiffs believe that substantial additional evidentiary support for their allegations

will be developed after a reasonable opportunity for discovery.

       2.      Lead Plaintiffs assert claims under Section 10(b) of the Securities Exchange Act

of 1934 (“Exchange Act”) and Rule 10b-5 promulgated thereunder, against Defendants Perrigo

Company PLC (“Perrigo” or the “Company”), its Chief Executive Officer (“CEO”) Murray S.

Kessler (“Kessler”), its former CEO Uwe Roehrhoff (“Roehrhoff”) and its former Chief

Financial Officer (“CFO”) Ronald L. Winowiecki (“Winowiecki” and, together with Kessler and



                                                  1
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 5 of 68



Roehrhoff, the “Individual Defendants, and, together with Perrigo, “Defendants”), and Section

20(a) of the Exchange Act against the Individual Defendants, on behalf of all investors who

purchased or otherwise acquired common stock of Perrigo between March 1, 2018 and

December 20, 2018, inclusive (the “Class Period”).

II.    INTRODUCTION

       3.      Perrigo is a pharmaceutical company that is operationally based in the U.S. and

domiciled for tax purposes in Ireland. This case concerns Perrigo’s willful failure to timely

disclose its exposure to a staggering $2 billion tax liability—the largest such tax assessment in

Irish history, and a catastrophic result for a Company with just $400 million in cash on hand.

       4.      In December 2013, Perrigo, which maintained its corporate headquarters in

Michigan, acquired Irish pharmaceutical company Elan Corporation Plc (“Elan”) for the sole

purpose of establishing its tax domicile in Ireland, in order to avoid U.S. taxes and take

advantage of Ireland’s extremely low 12.5% corporate income tax rate. Just months prior to

Perrigo’s acquisition of Elan in 2013, Elan had sold off its sole remaining core asset—a 50%

stake in its multiple sclerosis flagship drug Tysabri—for $3.25 billion plus contingent royalty

payments. Significantly, Tysabri represented 100% of Elan’s revenues at that time—such that,

after its disposition, Elan no longer had any remaining commercialized products in Ireland and

had virtually ceased its business operations there. Indeed, as one press report described, Elan’s

sale of Tysabri left that company “a shell, flush with cash and in search of a purpose.”

       5.      That purpose came to fruition when Perrigo purchased Elan in search of a better

tax rate. There was one key problem with the Company’s plan: for years, Perrigo incorrectly

treated the proceeds from the sale of Tysabri and the resulting royalty income as ordinary

income, or “trading income,” which was taxed at the lower 12.5% rate, rather than as a capital



                                                 2
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 6 of 68



gain, which was subject to a 33% tax rate. This incorrect tax treatment clearly violated Irish tax

law and lasted from 2013 (when Perrigo purchased Elan) through 2017, when Perrigo sold off its

remaining rights in the Tysabri royalty stream. Indeed, as Irish Revenue (the Irish counterpart to

the IRS) would ultimately determine, the Tysabri asset sale was not part of Elan’s ordinary trade,

but was an extraordinary and major disposition of Elan’s remaining core revenue-generating

capital asset—meaning that all proceeds from both the 2013 and 2017 Tysabri transactions

should have been taxed at the much higher 33% capital gains tax rate, rather than the 12.5% rate

that Perrigo applied. As Irish Revenue concluded, in total, Perrigo improperly applied a 12.5%

tax rate to over $6 billion in Tysabri transactions (including the resulting royalties).

       6.      In November 2017, Irish Revenue commenced an in-depth audit of Perrigo’s tax

treatment of the Tysabri transactions—its first audit of Perrigo’s tax filings since the Company

acquired Elan. Significantly, the initial audit letters Irish Revenue sent to Perrigo at that time

stated that the audit was triggered by a discrepancy between Elan’s tax classification of the

Tysabri sale and the tax treatment that Elan applied to the transaction. Specifically, Elan had

classified the Tysabri proceeds as a “[n]et gain on divestment of business” in its 2013 financial

statements—an accounting classification used for the sale of a long-held capital asset, to which

the 33% capital gains rate would apply—yet had applied a “Case I” tax treatment (i.e., the 12.5%

“trading income” rate) to those proceeds in Elan’s 2013 tax return.

       7.      Two months later, on January 29, 2018, Irish Revenue conducted its “initial audit

meeting” with Perrigo’s senior executives. In order to determine Perrigo’s potential tax liability,

Irish Revenue had to calculate the “net chargeable gain” that would be subject to the 33% capital

gains tax. To determine that net chargeable gain, Irish Revenue had to calculate the total

chargeable gain Perrigo had recognized from the Tysabri transactions, minus any applicable



                                                  3
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 7 of 68



deductions.   The Audit Findings Letter—which Defendants have filed with this Court—

conclusively demonstrates that, at the January 29, 2018 meeting, Irish Revenue’s audit was so far

advanced that it had already determined, to the penny, certain deductions it would allow Perrigo

to offset, or deduct, from the chargeable gain. For example, the Audit Findings Letter shows

that, by the end of January 2018, Irish Revenue had determined that it would allow Perrigo to

take a $363 million deduction for Tysabri development costs. Tellingly, that $363 million

deduction was the exact same deduction that was set forth in Irish Revenue’s final calculation of

Perrigo’s tax liability in October 2018. The fact that Irish Revenue had, as of January 2018,

already calculated the precise deductions it would allow Perrigo to take establishes that, at that

time, Perrigo knew that Irish Revenue was taking the position that the Tysabri transaction was a

“chargeable gain” subject to a 33% capital gains tax rate. Indeed, the only reason why Irish

Revenue would be calculating deductions would be if Irish Revenue had already taken the

position that a “chargeable gain” had occurred, and Irish Revenue had to calculate the “net

chargeable gain” to determine the tax liability.

       8.      Despite these facts, Perrigo did not even disclose the existence of the audit to

investors until March 1, 2018. Even then, it did so only in passing, in a single sentence

disclosing only that “[t]he Ireland Tax Authority is currently auditing our years ended December

31, 2012 and December 31, 2013.” This was a blatant violation of GAAP. Specifically,

Accounting Standards Codification (“ASC”) 1 450 requires public companies to disclose the

nature and estimated amount of contingent losses that are “reasonably possible,” which is

defined to mean “more than remote.” There is no question that, by March 1, 2018, Perigo knew

that the likelihood it would be assessed additional taxes by Irish Revenue was far “more than


1
 The Accounting Standards Codification is maintained by the Financial Accounting Standards
Board (“FASB”) and serves as the single source of United States GAAP.
                                                   4
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 8 of 68



remote.” Indeed, by that time, Perrigo knew that (i) Irish Revenue’s audit directly concerned

Elan and Perrigo’s tax treatment of the Tysabri transactions, which, collectively, amounted to

over $6 billion; and (ii) that the specific issue under examination was whether the much higher

33% capital gains rate should have been applied to those sizeable transactions—which would

result in Perrigo owing nearly $2 billion in back taxes. Nevertheless, Perrigo did not disclose

any of these highly material facts to investors.

       9.      Irish Revenue’s audit concluded in the fall of 2018, and, on October 30, 2018,

Irish Revenue delivered to Perrigo and its most senior officers the Audit Findings Letter that

fully and unequivocally disclosed to Perrigo the results of the audit—which were devastating and

unquestionably material to the Company and its investors. The Audit Findings Letter, which

consisted of seven single-spaced pages, set forth in detail Irish Revenue’s conclusion that Perrigo

had improperly availed itself of the 12.5% tax rate in connection with the Tysabri transactions,

when in fact those transactions should have been assessed at the significantly higher capital gains

tax rate of 33% —a position the letter stated Irish Revenue had “arrived at following an

extensive review” over the course of a full year. Applying that much higher percentage to the

over $6 billion in Tysabri transactions, the Audit Findings Letter precisely calculated the exact

amount of “tax payable”: €1,636,047,646, or nearly $2 billion.

       10.     Significantly, the Audit Findings Letter completely and conclusively rejected

every single one of the arguments Perrigo had made over the preceding year in an effort to

support its tax treatment of the Tysabri transactions. Tellingly, this included Perrigo’s principal

argument that it had relied on Elan’s prior “meetings” with Irish Revenue “at various times over

the years” in assuming its tax treatment was correct. Indeed, as the Audit Findings Letter made

clear, Perrigo could produce no documentary (or other) evidence to support its assertions. In



                                                   5
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 9 of 68



fact, Perrigo could cite to only two meetings which occurred many years before the Tysabri

transactions in 2004 and 2009, which Irish Revenue determined (based on its own internal

records) “[did] not contain any details that relate to the subject of [this] audit.” The Audit

Findings Letter also concluded that despite Perrigo’s claim that Elan had made three prior

disposals of IP applying the 12.5% tax rate, like the Tysabri sale, these IP disposals were

extraordinary one-off sales that were not part of Elan’s “trade”—which did not even include the

selling of IP—to which the 33% capital gains rate should have been applied.

       11.    Significantly, the $2 billion tax liability alone—before any interest or penalties—

amounted to five times Perrigo’s available cash, completely eclipsed its third quarter sales of

$1.3 billion, and equaled nearly 40% of the Company’s annual revenues and nearly 30% of its

market capitalization—in short, the liability could prove devastating for Perrigo’s financial

prospects. Despite the obvious import of this liability, Perrigo did not disclose Irish Revenue’s

“Audit Findings” to investors. Instead, in Perrigo’s November 8, 2018 Form 10-Q for the third

quarter of 2018, Perrigo disclosed only that it had received an “audit finding letter” from Irish

Revenue on October 30, 2018, and falsely claimed that, because Perrigo disagreed with Irish

Revenue’s determination, any resulting tax assessment “cannot be quantified at this stage,” and

only “could be material.” In fact, Defendants knew that the exact opposite was true: Perrigo’s

tax liability not only could be quantified but had already been precisely quantified to the penny

by Irish Revenue in the Audit Findings Letter—and that amount was undeniably material.

       12.    Remarkably, Perrigo still did not disclose the massive $2 billion tax liability

when, less than a month later, on November 29, 2018, Perrigo received from Irish Revenue a

final Notice of Amended Assessment (“NoA”) for €1,636,047,646 in back taxes owed—the




                                               6
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 10 of 68



exact same amount listed in the Audit Findings Letter. Perrigo failed to timely disclose this

highly material adverse fact, waiting over three weeks before belatedly revealing the truth.

       13.      It was not until December 20, 2018, after the market closed, that Perrigo shocked

investors by disclosing, in a Form 8-K, that it had received the nearly $2 billion tax assessment

from Irish Revenue. Perrigo also revealed, for the first time, that it had known that Irish

Revenue assessed Tysabri at the 33% capital gains tax rate when it received the Audit Findings

Letter nearly two months earlier on October 30, 2018, and thus also had known that Irish

Revenue’s assessment was highly material to the Company.

       14.      In response to Defendants’ stunning revelations, Perrigo’s stock price collapsed.

The stock fell by $15.33 per share, from a close of $52.36 on the previous trading day to a close

of $37.03—a staggering 30% drop that wiped out nearly $2.1 billion in market capitalization in

just one day.

       15.      Significantly, in the wake of Defendants’ December 20, 2018 disclosure, analysts

excoriated Defendants for their prior misleading statements regarding Irish Revenue’s audit and

their failure to timely disclose the obviously material impact of Irish Revenue’s findings. For

example, Morgan Stanley “question[ed] management transparency” with regard to the

Company’s delay in disclosing its massive new tax liability. Similarly, Wells Fargo noted that,

regardless of Perrigo’s disagreement with and intent to appeal Irish Revenue’s findings, the

assessment was “sizeable” and “investors will be skeptical of why it had not been disclosed

earlier.” Similarly, IBI Brokerage stated that “the delay in full disclosure has damaged investor

confidence in Perrigo” that “couldn’t have come at a worse time.”




                                                7
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 11 of 68



III.   JURISDICTION AND VENUE

       16.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa. In addition, because this is a civil action

arising under the laws of the United States, this Court has jurisdiction pursuant to 28 U.S.C. §§

1331 and 1337.

       17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act, 15 U.S.C. § 78aa. Many of the acts and transactions that constitute violations

of law complained of herein, including the dissemination to the public of untrue statements of

material facts, occurred in this District. In addition, Defendants’ common stock is traded on the

New York Stock Exchange (“NYSE”).

       18.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

IV.    THE PARTIES

       A.      Lead Plaintiffs

       19.     Lead Plaintiff Boca Raton GE is a public pension system organized for the benefit

of current and retired public employees of the City of Boca Raton, Florida. As of September 30,

2017, it had approximately $220 million in pension assets under management. As set forth in its

certification (see Exh. 1), Boca Raton GE purchased Perrigo common stock during the Class

Period and suffered damages as a result of the violations of the federal securities laws alleged

herein. On Friday, March 22, 2019, the Court appointed Boca Raton GE as a Lead Plaintiff for

the Class pursuant to 15 U.S.C. § 78u-4(a)(3)(B). ECF No. 35.



                                                 8
           Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 12 of 68



       20.      Lead Plaintiff Palm Bay P&F is a public pension system organized for the benefit

of current and retired employees of the police and fire departments of the City of Palm Bay,

Florida.     As of December 31, 2018, it had approximately $178 million in assets under

management. As set forth in its certification (see Exh. 2) Palm Bay P&F purchased Perrigo

common stock during the Class Period and suffered damages as a result of the violations of the

federal securities laws alleged herein. On Friday, March 22, 2019, the Court appointed Palm

Bay P&F as a Lead Plaintiff for the Class pursuant to 15 U.S.C. § 78u-4(a)(3)(B). ECF No. 35.

       B.       Defendants

       21.      Defendant Perrigo is a global pharmaceutical company that is headquartered in

the Republic of Ireland for tax purposes, and is operationally headquartered in Allegan,

Michigan. Perrigo’s common stock trades on the NYSE under the ticker symbol PRGO.

       22.      Defendant Kessler has been the CEO and a member of Perrigo’s Board of

Directors since October 8, 2018.

       23.      Defendant Roehrhoff served as the CEO of Perrigo from January 8, 2018 until he

resigned in October 2018—after just ten months on the job—to be replaced by Defendant

Kessler.

       24.      Defendant Winowiecki became Perrigo’s Acting CFO in February 2017 and its

CFO on February 20, 2018. Winowiecki joined Perrigo in 2008 and served in various other

financial and accounting roles for the Company prior to becoming Acting CFO, including as

Corporate Comptroller and Senior Vice President, Business Finance. Winowiecki resigned as

CFO on March 20, 2019.

       25.      During the Class Period, Defendants Roehrhoff, Kessler and Winowiecki made

materially false and misleading statements and omissions in its SEC filings.        Defendants



                                                9
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 13 of 68



Roehrhoff and Winowiecki reviewed, approved, signed and certified Perrigo’s filings with the

SEC including Perrigo’s annual report for 2017 filed on Form 10-K on March 1, 2018, (the 2017

10-K), its quarterly report for the first quarter of 2018 filed on Form 10-Q on May 8, 2018 (the

“1Q 2018 10-Q”), and its quarterly report for the second quarter of 2018 filed on Form 10-Q on

August 9, 2018 (the “2Q 2018 10-Q”). Defendants Kessler and Winowiecki also reviewed,

approved, signed, and certified Perrigo’s filings with the SEC, including its quarterly report for

the third quarter of 2018 filed on Form 10-Q on November 8, 2018 (the “3Q 2018 10-Q”).

V.      OVERVIEW OF THE FRAUD

        A.     Background of Perrigo, Elan, and Tysabri

        26.    Prior to its 2013 merger with Elan, Perrigo was a United States corporation, and

although Perrigo is now domiciled in Ireland for tax purposes, it continues to generate roughly

65% of its net sales in the United States and less than 1% of its net sales in Ireland. Indeed, in

2018, Perrigo maintained 45 facilities in the United States, compared to just one in Ireland, and

40 in all other countries combined.

        27.    Until its merger with Perrigo in 2013, Elan Corp. was an Irish pharmaceutical

company, with its flagship drug being the multiple sclerosis drug Tysabri.

        28.    Elan co-developed Tysabri with Biogen Idec Inc. (“Biogen”) and first brought the

drug to market in 2004. Subsequently, Elan maintained a 50% stake in a partnership with

Biogen for the development, marketing and commercialization of Tysabri. In 2012, Tysabri

reached $1.6 billion in global sales and was considered the most effective treatment for multiple

sclerosis.

        29.    Elan, however, was plagued by a decade of accounting scandals, financial

troubles, and failed drugs, and, by 2012, Tysabri was Elan’s only remaining successfully



                                               10
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 14 of 68



commercialized drug, constituting the entirety of Elan’s business. Indeed, as Elan’s 2012 Form

20-F explained: “Sales of our only marketed product Tysabri represented approximately 100% of

our total continuing and discontinued revenues during 2012.”

       30.     On February 6, 2013, Elan announced that it was selling its entire stake in Tysabri

to its partner, Biogen, for an up-front cash payment of $3.25 billion upon closing, plus

contingent royalty payments (12% of global net sales of Tysabri for the first twelve months, and,

thereafter, 18% of annual global net sales of Tysabri up to $2 billion, and 25% on annual global

net sales exceeding $2 billion). The sale closed in April 2013.

       31.     Significantly, after this sale, Elan would no longer play any role in the marketing

and promotion of Tysabri, nor, indeed, in any other business activities surrounding the drug—all

of which would be taken over by Biogen. Moreover, Elan would become an entity with little

business activity of any kind, and virtually no operations in Ireland, effectively rendering it a

shell company that owned a royalty stream and a store of cash.

       B.      Perrigo Buys Elan in an Irish “Tax Inversion” to Avoid US Corporate Taxes

       32.     With Elan stripped of all of its productive assets, and with only the Tysabri

royalty stream remaining, Elan had poised itself to be a perfect takeover target for companies

seeking to domicile themselves in Ireland for tax purposes, in order to take advantage of

Ireland’s unusually low corporate tax rate of 12.5% on ordinary business income (known as

“trading income” under Irish tax law). Thus, in 2013, through a then-popular strategy sometimes

referred to as a “tax inversion,” Perrigo purchased the Irish-domiciled Elan for a mix of cash and

stock worth a total of $8.6 billion and effectively merged into Elan, enabling it to take advantage

of an Irish tax domicile and avoid U.S. taxes while maintaining Perrigo’s U.S. operational




                                                11
          Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 15 of 68



headquarters. 2 As The Wall Street Journal explained: “The biggest appeal of buying Dublin-

based Elan is the comparatively low Irish corporate tax rate of 12.5%.”

         33.     In addition to obtaining an Irish tax domicile, Perrigo also received the rights to

Elan’s Tysabri royalty stream as well as the cash still on Elan’s balance sheet from the initial

payment.       Perrigo would not, however, play any active role in Tysabri’s manufacture,

distribution, marketing, promotion, development, licensing, or any other business activity. Like

Elan, Perrigo would merely continue to collect royalties on Tysabri, while only Biogen would

play an active role in the Tysabri business.

         C.      Under Irish Law and Revenue Guidance, Elan and Perrigo’s Tax Treatment
                 of Tysabri Was Blatantly Wrong
         34.     Ireland is generally seen as a favorable tax jurisdiction for corporations, with

“trading income”—i.e. ordinary income from the routine profit-generating operations of a

business—taxed at a low 12.5% under Section 21 of the Irish Taxes Consolidation Act of 1997

(the “Irish Taxes Act”). However, one exception to this is Ireland’s corporate capital gains tax

(Section 28(3) of the Irish Taxes Act), which generally applies to the disposition of capital assets

and imposes a tax at a much higher rate of 33%.

         35.     From the moment of its purchase of Elan, Perrigo treated the contingent royalty

payments it received as part of the sale of Tysabri for Irish tax purposes as trading income, in

order to avail itself of the 12.5% income tax rate. Under Irish tax law, however, “trading

income” applies only to the purchase and sale of “trading assets” that are intended for sale at a

profit in the course of a company’s regular business activities. Applying the “trading income”

tax also specifically “presupposes activity” in Ireland—i.e., employees in Ireland who are

actively marketing and developing the IP in question. Here, once Elan sold its Tysabri rights to

2
    The Perrigo-Elan merger was announced July 29, 2013 and closed December 18, 2013.

                                                 12
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 16 of 68



Biogen in 2013, neither Elan nor Perrigo engaged in any activity whatsoever in connection with

Tysabri in Ireland or elsewhere.

       36.        Indeed, following Elan’s sale of its Tysabri rights, which was a core capital asset

that accounted for 100% of Elan’s revenues prior to sale, Elan no longer had any commercialized

drugs or any “trade” at all in Ireland. Moreover, after the sale, Elan and then Perrigo did not

have any active role in Tysabri’s revenue-generating activities. Instead, Elan and then Perrigo

only had the right to passively receive a portion of the royalty stream—there was no “activity”

surrounding Tysabri whatsoever, let alone activity “controlled in Ireland.”

       37.        Significantly, as Irish Revenue ultimately conclusively determined, income from

Elan’s one-off major disposition of Tysabri—its flagship drug and its only revenue-producing

asset—was clearly not part of the ordinary “trade” of Elan and therefore did not qualify as

“trading income” for tax purposes at the favorable 12.5% trading income tax rate.

       D.         Perrigo Sells Its Tysabri Royalty Stream, and Irish Revenue Audits Perrigo
                  and its Tysabri Transactions

       38.        On February 27, 2017, Perrigo sold its remaining interest in the Tysabri royalty

stream to Royalty Pharma in exchange for $2.2 billion in cash plus up to $650 million in two

additional milestone payments. Perrigo first reported this transaction to Irish Revenue in or

about September 2017, when it filed, along with its 2016 tax returns, its Directors Report and

Consolidated Financial Statements, which disclosed Perrigo’s sale of its rights to the Tysabri

royalty stream.

       39.        Just two months after reporting the Tysabri royalty stream transaction to Irish

Revenue, in November 2017, Irish Revenue began an audit of the Tysabri transactions. This was

Irish Revenue’s first audit of Perrigo in its history as an Irish company, and the first audit of

either Perrigo or Elan since Elan had sold its stake in Tysabri.

                                                  13
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 17 of 68



       40.     Significantly, Irish Revenue’s initial audit letters to Perrigo on November 20 and

29, 2017 described the scope and nature of the audit in detail, expressly informing the Company

that that the precise issue under examination was whether Perrigo had correctly applied the lower

12.5% tax rate to the billions of dollars in proceeds from the sale of Tysabri to Biogen in 2013 as

“trading income.”    In support of this inquiry, the letters flagged a significant discrepancy

between how Elan had characterized the proceeds from the sale of Tysabri in its financial

statements and how it had characterized them in its tax returns: specifically, Elan had classified

the Tysabri proceeds as a “[n]et gain on divestment of business” in its 2013 financial

statements—an accounting classification used for the sale of a long-held capital asset, to which

the 33% capital gains rate would apply—yet had applied a “Case I” tax treatment (i.e., the 12.5%

“trading income” rate) to those proceeds in Elan’s 2013 tax return.

       41.     Approximately two months later on January 29, 2018, Irish Revenue convened an

“initial audit meeting” between Irish Revenue and Perrigo’s most senior executives. According

to the Audit Findings Letter, in order to determine Perrigo’s tax liability, Irish Revenue had to

calculate the “net chargeable gain” on the Tysabri transactions that would be subject to the 33%

capital gains tax. That calculation in turn required Irish Revenue to calculate the total chargeable

gain Perrigo had realized from the Tysabri transactions, minus any applicable deductions.

According to the Audit Findings Letter, as of the January 29, 2018 meeting, Irish Revenue’s

audit was so far advanced that it had already determined—to the penny—certain deductions it

would allow Perrigo to offset, or deduct, from the chargeable gain. For example, according to

the Audit Findings Letter, during the January 2018 initial audit meeting, Irish Revenue

calculated a $363 million deduction that it would allow Perrigo to take for Tysabri development

costs. Tellingly, that $363 million was the exact same deduction that was set forth in Irish



                                                14
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 18 of 68



Revenue’s final calculation of Perrigo’s tax liability in October 2018.       The fact that Irish

Revenue had, as of January 2018, already calculated the precise deductions it would allow

Perrigo to take establishes that, at that time, Perrigo knew that Irish Revenue was taking the

position that the Tysabri transaction was a “chargeable gain” subject to a 33% tax rate. Indeed,

had Irish Revenue believed Perrigo’s tax treatment of Tysabri to be correct, it would have had no

reason whatsoever to have been calculating the offsets it would allow Perrigo to take—the only

reason to make that determination would be if Irish Revenue had taken the position that there

was a “chargeable gain” that needed to be offset.

       42.     Moreover, as Irish Revenue would ultimately conclude, the principal argument

that Perrigo would advance in support of its tax treatment was essentially made up out of whole

cloth. Specifically, in response to the audit inquiry, Perrigo’s principal argument in favor of its

12.5% tax treatment was that Elan “had met and discussed its trading activities with [Irish]

Revenue at various times over the years,” and during these prior meetings, Irish Revenue had

purportedly sanctioned Elan’s treatment of similar disposals of IP assets at the lower 12.5% rate.

This contention was blatantly misleading. In fact, Perrigo could produce no evidence of these

purported meetings with Irish Revenue whatsoever—whether in the form of emails, letters or

otherwise. Indeed, as Irish Revenue would later determine, when pressed, Perrigo could point to

only two prior meetings between Elan and Irish Revenue that took place in 2004 and 2009, nine

and four years prior to the Tysabri transactions, respectively. Moreover, according to Irish

Revenue’s own internal documentation and follow-up emails regarding these meetings from the

individuals who attended them, they did not even relate to the issue under audit.

       43.     Thus, by January 2018, Defendants knew that Irish Revenue had, at a minimum,

specifically identified Perrigo’s incorrect tax treatment of Tysabri, creating a strong risk that



                                                15
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 19 of 68



Irish Revenue would apply the higher 33% tax rate to the $6 billion worth of Tysabri

transactions—a tax liability that was undeniably material—and further, that Perrigo had no

evidence to support its primary defense: namely, Perrigo’s claim that Irish Revenue had

previously sanctioned similar tax treatments of IP sales by Elan.

       44.     Under GAAP provisions pertaining to the disclosure of loss contingencies—and,

specifically, ASC 450—once Perrigo knew that Irish Revenue was even considering taking a

position that the 33% capital gains rate should have been applied to the Tysabri transactions and

that it therefore owed nearly $2 billion in back taxes, Perrigo was required, at a minimum, to

disclose this massive potential tax liability to investors. Indeed, ASC 450 states that companies

are required to disclose “contingent liabilities” that are “reasonably possible,” which is defined to

mean that the chances of the loss occurring are “more than remote.” Specifically, companies

must disclose: (i) the nature of the contingent liability; and (ii) an estimate of the potential loss or

range of loss. In other words, under GAAP, as of January 2018 Perrigo was required to disclose,

at a minimum, that (i) Irish Revenue had commenced an audit to determine whether the

Company inappropriately applied the favorable 12.5% tax rate to the over $6 billion Tysabri

transactions instead of the significantly higher 33% capital gains tax rate; and that (ii) in the

event of an adverse determination on that issue by Irish Revenue, the Company could be

assessed to owe as much as $2 billion in back taxes.

       45.     However, Perrigo did not disclose any of this information. Instead, Perrigo did

not breathe a word of Irish Revenue’s audit to investors until March 1, 2018—the first day of the

Class Period—and even then misleadingly downplayed its significance by disclosing only the

existence of the audit and nothing else. Specifically, on that day, Perrigo filed its Form 10-K for

the year ended December 31, 2017 (the “2017 10-K”). Buried in the 2017 10-K—within a list of



                                                  16
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 20 of 68



numerous routine audits in other jurisdictions—was a single sentence stating simply that Irish

Revenue had begun an audit of Perrigo for the tax years 2012 and 2013:

       We have ongoing audits in multiple other jurisdictions the resolution of which
       remains uncertain. These jurisdictions include, but are not limited to, the U.S.,
       Israel, Ireland and other jurisdictions in Europe. In addition to the matters
       discussed above, the IRS is currently auditing our fiscal years ended June 29,
       2013, June 28, 2014, and June 27, 2015. The Israel Tax Authority is currently
       auditing our fiscal years ended June 29, 2013 and June 28, 2014 (which covers the
       period of the Elan transaction). The Ireland Tax Authority is currently auditing
       our years ended December 31, 2012 and December 31, 2013.

       46.     In the ensuing months, Perrigo undertook extensive efforts in a desperate attempt

to establish a valid basis for its application of the 12.5% trading income rate to the over $6

billion Tysabri transactions. These efforts included in-person meetings and correspondence with

Irish Revenue, in addition to the submission of “several documents,” including agreements

concerning the Tysabri transactions and financial statements of Perrigo and Elan, references to

tax guidance and Irish case law that purportedly supported Perrigo’s position, and detailed

information about Elan’s prior disposals of IP made over the past twenty years.

       47.     On September 27, 2018—by which time Perrigo had submitted all documentary

evidence it had in support of its tax position to Irish Revenue in an effort to avoid the $2 billion

tax liability—Perrigo wrote Irish Revenue a final letter setting forth its last effort to provide a

basis for its taxation of the Tysabri transactions at the favorable 12.5% “trading income” rate.

Significantly, in the letter, Perrigo’s primary argument in favor of its application of the 12.5%

tax rate remained that Elan had “met and discussed its trading activities with [Irish] Revenue at

various times over the years,” and Irish Revenue had purportedly sanctioned Elan’s application

of the 12.5% rate to prior similar IP disposals during those meetings. However, Perrigo could

only cite the same two meetings with Irish Revenue referenced above—which took place many




                                                17
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 21 of 68



years before the Tysabri transactions in 2004 and 2009—and could provide no documentary

support of the content of those meetings whatsoever.

       E.       Irish Revenue Informs Perrigo That it Owes $2 Billion in Taxes—and
                Perrigo Willfully Fails to Disclose That Information to Investors

       48.      In October 2018, Irish Revenue concluded its audit, and, on October 30, 2018,

Irish Revenue issued to Perrigo a letter reporting its conclusive findings that was aptly entitled

“Audit Findings.” That Audit Findings Letter described the conclusive results of Irish Revenue’s

year-long audit. According to Defendants’ own later admissions, the contents of the letter were

devastating. The Audit Findings Letter set forth in exacting detail, over the course of seven

single-spaced pages, Irish Revenue’s determination that the Tysabri transactions constituted a

“chargeable event” that should have been taxed at the capital gains rate of 33%, rather than the

ordinary income rate of 12.5%. The letter made clear that this “position has been arrived at

“following an extensive review” that included, among other things, analysis of: (i)

documentation provided by the Company; (ii) correspondence from the Company; (iii) relevant

case law cited by the Company; (iv) tax guidance; (v) agreements regarding Tysabri and its sale;

and (vi) financial statements from Elan and Perrigo.

       49.      Significantly, the Audit Findings Letter concluded by applying the higher 33%

rate to the billions of dollars in proceeds from the Tysabri transactions and calculating the exact

amount of back taxes owed: €1,636,047,646 (or roughly $2 billion). The Audit Findings Letter

not only precisely quantified this amount, but provided a highly detailed, multi-page explanation

of each step of the calculation, in addition to a line-by-line breakout of the net chargeable gain to

be taxed and an itemization of deductible costs—including the $363 million in Elan’s share of

development costs for Tysabri that was first calculated at the “initial audit meeting” back in

January 2018.

                                                 18
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 22 of 68



       50.     The Audit Findings Letter also painstakingly and conclusively demonstrated why

every single one of Perrigo’s arguments in favor of its 12.5% tax treatment of the Tysabri

transactions was not only wrong, but completely baseless.

       51.     With respect to Perrigo’s principal argument in this regard—that it had “met and

discussed its trading activities with Revenue at various times over the years,” claiming, in other

words, that Perrigo relied on prior meetings with Irish Revenue in assuming its tax treatment was

correct—the Audit Findings Letter stated there was no evidence that any such meetings had ever

occurred. It pointed out that the only such meetings Perrigo was able to cite were “meetings in

2004 and 2009,” i.e., two meetings nine and four years prior to the sale of Tysabri. The Audit

Findings Letter further determined that, according to Irish Revenue’s own internal

documentation and follow up emails from the individuals at Irish Revenue who had actually

attended those meetings, “[i]t is not apparent how [these meetings] would support the treatment

of IP” that Perrigo argued for because Irish Revenue’s internal documents regarding those

meetings “do not contain any details that relate to the subject of [this] audit.”

       52.     Perrigo also argued that Elan’s regular “trade” included the buying and selling of

IP, meaning that the sale of Tysabri was part of this “trade” and therefore subject to the 12.5%

“trading income” tax rate. In support of this argument, Perrigo provided three examples of

“acquisitions and disposals of intellectual property made by the Company since the initiation of

its trade” 20 years ago. Irish Revenue again resoundingly rejected this argument, showing that

each of the IP disposals Perrigo cited—which amounted to only three instances over the course

of two decades—was clearly a one-off or extraordinary event over the life of Elan that had

nothing to do with its day-to-day business operations, just like the Tysabri sale. Specifically,

Irish Revenue determined that, in these three instances, IP was disposed of (i) as part of a special



                                                  19
          Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 23 of 68



“recovery plan” in 2002-2004; (ii) “[f]ollowing an assessment of ‘strategic alternatives’ in

2009”; and (iii) “[a]s part of the disposal of the Elan Drug Technologies business in 2011.” Irish

Revenue therefore concluded that these IP sales should also not have been taxed at the favorable

12.5% trading income rate.

          53.   Accordingly, Irish Revenue unequivocally determined that “the sale of IP did not

form part of [Elan’s] trade” at all, and that Perrigo and its predecessor Elan instead clearly

“carried on a trade of the purchase, development and exploitation of the rights to pharmaceutical

products and the sale of pharmaceutical products.”

          54.   The Audit Findings Letter also found that Perrigo’s claim that the Tysabri sale

was part of Elan’s ordinary trade was belied by Elan’s longtime accounting treatment of Tysabri

as an “intangible asset to be amortised over an eleven-year period”—i.e., as a fixed capital asset

to be exploited for profit rather than IP to be sold off as part of regular trading operations—

which the Audit Findings Letter determined should be given “considerable weight.” Indeed, the

Audit Findings Letter pointed out that, even once Elan arranged for the sale of Tysabri to its

partner Biogen, it treated Tysabri as an “asset held for sale under IFRS 5”—which applies to

“non-current assets held for sale,” i.e., long-term capital assets—and further accounted for the

disposition of Tysabri as a “discontinued operation,” which “represents [disposition of] a

separate major line of business” and not an ordinary trading asset.

          55.   Further, the Audit Findings Letter determined that nothing in the history of Elan’s

exploitation of Tysabri suggested that it had developed the drug with any intention of selling the

IP off.     In fact, the opposite was true.   Elan had entered into the “Elan Biogen Tysabri

collaboration agreement of 15 August 2000 with the intention of developing, manufacturing and

commercializing Tysabri and generating profit from the sale of Tysabri product” over the long



                                                20
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 24 of 68



term—not for the purpose of selling off the Tysabri IP as a trading asset. Underscoring this

point, the collaboration agreement with Biogen “placed restrictions on [Perrigo’s] ability to

dispose of its remaining share of the IP” to any party other than Biogen.

        56.     Finally, the Audit Findings Letter determined that the Irish case law Perrigo had

cited in support of its position that the 12.5% tax rate applied to the Tysabri transactions “does

not align with the facts of this case.”

        57.     Thus, immediately upon Defendants’ receipt of the Audit Findings Letter,

Defendants unequivocally knew that they were faced with a nearly $2 billion tax liability—

which had been precisely quantified by Irish Revenue to the dollar—and that each of the

Company’s defenses that it had attempted to raise in support of its tax position over the course of

the prior year had been fully considered and completely rejected by Irish Revenue. Defendants

also knew that this $2 billion tax liability was indisputably highly material, as it constituted

nearly five times the amount of cash the Company had on its balance sheet, 40% of the

Company’s annual revenues, and nearly 30% of its market capitalization.

        F.      Perrigo Fails to Disclose the Substance of the Audit Findings Letter or the $2
                Billion Assessment, Instead Telling Investors That Ireland’s Tax Assessment
                “Cannot Be Quantified At This Stage”

        58.     Remarkably, even after it received Irish Revenue’s detailed and clearly highly

material Audit Findings Letter—which included a precise assessment of roughly $2 billion in

owed back taxes—Defendants did not disclose this highly material information to investors.

Instead, in its 3Q 2018 10-Q filed on November 8, 2018, Perrigo merely disclosed that it had

received the Audit Findings Letter, but minimized the significance of the letter, just as it had

done with the audit. In fact, despite Irish Revenue’s clear and exacting imposition of the

€1,636,047,646 (or nearly $2 billion) tax liability in the Audit Findings Letter, the 3Q 2018 10-



                                                21
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 25 of 68



Q’s description of the Audit Findings Letter misleadingly claimed that the financial impact of

Irish Revenue’s audit “cannot be quantified at this stage,” that the “amount of any future

assessment could be material,” and that no final determination had been made:

       On October 31, 2018, we received an audit finding[s] letter from the Irish Office
       of the Revenue Commissioners (“Irish Revenue”) for the years under audit 2012-
       2013. The audit finding[s] letter relates to Elan’s taxation of the 2013 sale of the
       Tysabri® intellectual property and other assets related to Tysabri® to Biogen
       Idec from Elan. The consideration paid by Biogen to Elan took the form of an
       upfront payment and future contingent royalty payments. We disagree with the
       Irish Revenue position as asserted in the audit finding[s] letter and intend to
       contest it, and therefore the amount of adjustments, if any, that may ultimately be
       asserted by the Irish Revenue cannot be quantified at this stage. The amount of
       any future assessment could be material.

       59.    Defendants knew the exact opposite was true: the tax liability they faced was not

only “quantifiable” but had already been precisely quantified to the dollar in the Audit Findings

Letter—and that liability, amounting to nearly $2 billion, was unquestionably highly material.

Nor did Defendants’ assertion in the 3Q 2018 10-Q that they “disagree[d] with the Irish Revenue

position” relieve them of their disclosure obligations. Indeed, Irish Revenue’s assessment of

nearly $2 billion in back taxes was potentially devastating to a Company with only $400 million

in available cash, $5 billion in annual revenues and a $7 billion market capitalization.

Furthermore, as Defendants knew, Irish Revenue had already fully considered and completely

rejected every single one of Perrigo’s arguments in favor of the 12.5% tax treatment, and had

also shown each of those arguments to be completely baseless.

       60.    Moreover, Defendants’ failure to disclose this $2 billion tax liability—which had

already been precisely quantified and which was on its face a highly material, Company-

implicating amount—constituted a blatant violation of GAAP. Indeed, as discussed in greater

detail below at Section VII, multiple GAAP provisions specifically required Perrigo to disclose




                                                22
          Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 26 of 68



and record this liability following the receipt of the Audit Findings Letter—regardless of whether

or not Defendants disagreed with Irish Revenue’s findings or intended to appeal them.

          61.     Compounding Defendants’ misconduct, on November 29, 2018, Perrigo received

from Irish Revenue a final Notice of Amended Assessment (“NoA”) assessing corporate tax

liability against Perrigo in the amount of €1,636,047,646, or nearly $2 billion—in other words,

the exact same amount assessed in the Audit Findings Letter. Tellingly, Perrigo still did not

disclose this highly material information to investors, and in fact would not do so for over three

more weeks.

          62.     Moreover, the NoA was effectively a bill for taxes owed that merely formalized

the final amount already assessed in the Audit Findings Letter. Indeed, the NoA began with a

short, one-page letter stating that Perrigo’s “assessment to Corporation Tax for the accounting

period 1/01/2013 to 31/12/2013 has been amended.”           The letter then listed the “balance

payable”—which, again, was the exact same amount that was calculated in the Audit Findings

Letter:

          The balance payable is as follows:

          Period of Assessment 01/01/2013 TO 31/12/2013

          Total                 €1,636,047,645.88

          Rounded Total         €1,636,047,645.00

          63.     The subsequent two pages consisted of a breakdown of the tax payable

calculation—a summary that was virtually identical to the much more detailed calculation that

had already appeared in the Audit Findings Letter—and ended with a clear demand for

immediate payment: “This tax should be paid immediately to the Collector-General.”




                                                23
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 27 of 68



       G.      The Truth Is Revealed

       64.     Not until December 20, 2018 did Perrigo reveal the truth to investors—a belated

disclosure coming nearly two months after Perrigo received the Audit Findings Letter, eleven

months after the January 2018 audit meeting with Irish Revenue, and over a year after receiving

Irish Revenue’s initial audit letters in November 2017. Specifically, on December 20, 2018,

after the market closed, Perrigo filed a Form 8-K with the SEC disclosing, for the first time, the

massive and devastating impact of Irish Revenue’s audit findings for the Company (the “8-K”).

Perrigo revealed in the 8-K that, contrary to its prior statements that the audit results “could be

material,” in fact, Irish Revenue had assessed the Company with a staggering $1.9 billion (1.6

billion euros) in taxes owed on the Tysabri transactions, not including interest and penalties:

       The NoA is dated November 29, 2018, and assesses an Irish corporation tax
       liability against Elan Pharma in the amount of €1,636 million, not including
       interest or any applicable penalties.

       65.     Moreover, in direct contradiction to its prior representations that it could not

“quantify” the potential impact of Irish Revenue’s audit findings on the Company, Perrigo now

admitted that it had received notice in the October 30, 2018 Audit Findings Letter that the

Company had improperly applied a 12.5% trading income tax rate, instead of the legally

appropriate 33% capital gains tax rate, to the over $6 billion Tysabri transactions. Specifically,

the December 20, 2018 Form 8-K disclosed:

       On October 30, 2018, two months before the expiry of the applicable five year
       statutory limitation period, Irish Revenue issued an audit findings letter to Elan
       Pharma asserting the claim (a) that IP sales transactions by Elan Pharma,
       including the sale of Tysabri, were not part of the trade of Elan Pharma and
       therefore should have been treated as chargeable gains subject to an effective 33%
       tax rate, rather than the 12.5% tax rate applicable to trading income, and (b) that
       all amounts received in respect to both the Tysabri transaction and the related
       transaction entered into with RPI Finance Trust in 2017 should be taxed in Elan
       Pharma’s 2013 tax year.



                                                24
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 28 of 68



       66.     Thus, investors learned that Perrigo unquestionably could have quantified the

back taxes it owed based on the information in the October 30, 2018 Audit Findings Letter—

which, as Defendants now admitted, informed them that the appropriate tax rate for the over $6

billion Tysabri transactions was 33% rather than 12.5%. However, Defendants still misleadingly

failed to mention in the 8-K that the Audit Findings Letter not only informed Defendants of the

higher percentage tax that would be applied to the Tysabri transactions, but of the exact dollar

amount of back taxes owed. Nor did this disclosure reveal the Audit Findings Letter’s additional

details of Irish Revenue’s meticulous and extended audit process, which, as discussed above,

unquestionably put Defendants on notice of Perrigo’s massive tax liability.

       67.     Defendants further stated in the 8-K that they believed Irish Revenue’s

assessment—which, again, was the result of an “extensive review” spanning a full year—was

wrong, and that they would seek judicial review of the NoA.             However, the support that

Defendants provided for their position was telling: as before, they claimed that because Elan had

made prior IP disposals over the past 20 years that it had treated as “trading income” for tax

purposes, the Company had a justifiable expectation that the Tysabri transaction would be treated

the same by Irish Revenue. Significantly, Defendants failed to mention to investors that Irish

Revenue had already conclusively rejected this exact argument (among others) in the Audit

Findings Letter, showing that Perrigo could cite no evidence whatsoever of either prior dealings

with Irish Revenue in which it had sanctioned the 12.5% tax treatment in similar circumstances

or of precedent IP disposals that constituted part of Elan’s ordinary trade.

       68.     Perrigo’s December 20, 2018 8-K was also striking for what it did not say—

specifically, while Perrigo stated, in cursory fashion, that it “strongly disagreed” with Irish

Revenue, Perrigo did not claim to have relied on its auditors or tax advisors in its tax treatment



                                                 25
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 29 of 68



of the Tysabri transactions, and has never claimed since—in any SEC filing, court filing, or

otherwise—that it has gotten a formal opinion from its auditor or any tax advisor stating that

Perrigo’s position on the taxation of Tysabri was correct.

       69.     As a result of these shocking disclosures, on December 21, 2018, Perrigo’s stock

price fell precipitously, plummeting $15.33 per share from a close of $52.36 on the previous

trading day to a close of $37.03—a staggering 30% drop that wiped out nearly $2.1 billion in

market capitalization in a single trading day.

       70.     The Irish Times remarked that Irish Revenue’s assessment against Perrigo

constituted “the biggest tax demand in Irish history and the largest to arise from the Revenue’s

own investigations.”

       71.     Analysts reacted to Defendants’ stunning admissions in the December 20, 2018 8-

K with incredulity and skepticism, specifically with regard to Defendants’ prior misleading

disclosures. Indeed, one analyst called Defendants’ mention of the Audit Findings Letter on

November 8, 2018 a “token” disclosure, while others excoriated Defendants for their

inexplicable decision to wait over three weeks to disclose the highly material information in the

November 29, 2018 NoA (not to mention nearly two months to disclose the substance of the

Audit Findings Letter, which it has continued to underplay even months after that disclosure).

For example, a Morgan Stanley research report called the disclosure of the Company’s massive

$2 billion tax liability a “negative surprise” and questioned why it had not been disclosed earlier,

a failure that would cause investors to “question management transparency,” emphasizing that

Irish Revenue had first issued its audit findings on October 30, 2018.

       72.     A Wells Fargo research report found it “concerning” that “the [NoA] letter from

the tax commission to Perrigo is dated November 29, 2018, but Perrigo did not file an 8-k for



                                                 26
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 30 of 68



approximately three weeks” and stated that, when its analysts “met with the new CEO last

week…this topic was not raised.”     Moreover, Wells Fargo warned that “a $1.9 billion tax bill

plus penalties and interest would be challenging for a company with only approximately $440

million in cash and approximately $3.0 billion of long-term debt.”

       73.     Wells Fargo further noted that, although Perrigo disagreed with Irish Revenue’s

findings and intended to appeal them, the assessment was “sizeable” and “had a specific value

attached to it in November that we are only hearing about in late December.” Without a better

explanation, Wells Fargo said, “investors will be skeptical of why it had not been disclosed

earlier.” Further, Wells Fargo expressed skepticism of the success of an appeal, noting that

“given the tax authority makes the rules, it seems reasonable to think they may have the upper

hand in this argument.” Notably, Defendants’ recent filing of the full Audit Findings Letter with

this Court has revealed that the assessment “had a specific value attached to it” at latest in

October 30, 2018—even earlier than previously thought, and that “specific values” were under

discussion and being precisely calculated no later than January 2018.

       74.     A note from IBI Brokerage also pointed out that “the delay in full disclosure has

damaged investor confidence in Perrigo and with a new CEO having taken over just a few weeks

ago, it couldn’t have come at a worse time.”

       75.     On February 27, 2019, Jefferies published an analyst report stating that, according

to an “Irish tax expert” that had spoken with Jefferies, there was a significant risk that “beyond

the $1.9B in back taxes, additional interest (already>$600M) could be levied” against Perrigo by

Irish Revenue, and that “on top of this, penalties could be levied between a 3% general penalty

and 100% penalty” if Defendants were “determined to have intentionally misled Irish Revenue,”




                                               27
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 31 of 68



creating a “worst-case scenario” in which Perrigo would owe $3.9 billion—an amount equal to

80% of the Company’s market capitalization as of December 21, 2018.

       76.     Perrigo attempted to dodge its clear disclosure duties by claiming that it “strongly

disagreed” with Irish Revenue and intended to appeal the NoA. However, the mere fact that

Perrigo disliked the audit results did not allow it to violate both GAAP and Section 10(b) of the

Exchange Act by misleading investors about its massive contingent liability. Perrigo had full

and detailed notice of its potential tax liability early in the year-long audit process, as of January

2018, and was required to disclose this information as a contingent liability regardless of its

opinions on the merits of that claim. Moreover, the October 30, 2018 Audit Findings Letter and

subsequent NoA represented a final determination of tax liability by Irish Revenue—including a

down-to-the-penny calculation of that liability and a detailed refutation of every single one of

Perrigo’s defenses based on an “extensive review.” The mere fact that Perrigo sought relief from

this determination did not make it any less material to investors, nor did it change Perrigo’s clear

disclosure and accounting obligations under GAAP.

       H.      Post Class Period Events Confirm that Perrigo’s Positions on Income Tax
               Liability and Income Tax Liability Disclosure Lacked a Good Faith Basis

       77.     Mere months after the revelation of Defendants’ fraud, on March 20, 2019,

Defendant Winowiecki announced that he would resign as Perrigo’s CFO.

       78.     Just one month later, on April 29, 2019, Perrigo announced that it faced yet

another massive and potentially crippling tax liability—this time an $850 million assessment

from the IRS due to past improper treatment of royalties paid from an Irish subsidiary to a US

subsidiary relating to Tysabri. Specifically, Perrigo filed a Form 8-K with the SEC stating:

       On April 26, 2019, Perrigo Company plc (“Perrigo” or the “Company”) received
       a revised Notice of Proposed Adjustment (the “NOPA”) from the U.S. Internal
       Revenue Service (“IRS”) Examination team auditing Athena Neurosciences, Inc.

                                                 28
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 32 of 68



       (“Athena”), for the tax years ending December 31, 2011 - 2013. Athena was
       acquired as a U.S. subsidiary by Elan Corporation, plc (“Elan”) in 1996 and
       Perrigo acquired Elan through the December 2013 business combination between
       Perrigo’s predecessor and Elan. As described below, the NOPA…proposes a
       payment of $843 million, which represents additional tax and a 40% penalty. This
       amount excludes consideration of offsetting tax attributes and potentially material
       interest.

       79.     However, as market participants noted, Perrigo’s disclosure of the $850 million

NoPA underscored that Irish Revenue’s assessment against Perrigo was not a fluke or the result

of a mere disagreement with tax authorities. Once again, as with Irish Revenue, Perrigo stated,

in wholly conclusory fashion, that it “strongly disagree[d]” with the IRS assessment. However,

the fact that two tax authorities had now assessed Perrigo with billions of dollars in back taxes

called into serious question the validity of the bases for Perrigo’s tax positions. As an April 30,

2019 Wells Fargo note emphasized:

       [the $850 million IRS] assessment is on top of $1.9 billion that the Irish tax
       authority is seeking related to underpayment of taxes related to its Tysabri royalty
       disclosed in late December 2018.

       We think investors should consider this U.S. IRS disclosure and the Irish tax
       assessment carefully and cautiously – that is, in our experience, sometimes many
       investors and companies with a large assessment from one tax authority explain it
       away as a disagreement, but to us, when two tax authorities are seeking nearly $3
       billion in taxes, we would suggest assuming that this isn’t some sort of complete
       misunderstanding of the rules and tax laws and one or both are likely to extract
       some sizable concessions from the company.

       80.     Tellingly, in the Company’s public statements, Perrigo’s most senior officers have

continued to deliberately misrepresent the contents of the Audit Findings Letter (which was not

publicly available until Defendants filed it as an exhibit to their motion to dismiss the First

Amended Complaint, and has not otherwise been disseminated to the public). For example, at

the May 14, 2019, Goldman Sachs Global Staples Forum, Defendant Kessler falsely claimed

that, in making its determination, Irish Revenue had not “spelled out their rationale,” that the



                                                29
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 33 of 68



Audit Findings Letter was merely “a couple of pages,” and that the process had been “rushed

through in a few weeks”:

       It’s hard for me to comment too far on the validity of the case because they really
       haven’t—Irish government really has not spelled out their rationale. It’s very
       unusual. I mean I’ve seen these many times. From the Irish or other countries, it’s
       a long process. You go back and forth, they lay out this. This was like rushed
       through in a few weeks, and what was given to us was a couple of pages, which is
       barely describing.

       81.    The content of the Audit Findings Letter directly contradicts these statements.

Indeed, the Audit Findings Letter spans seven single-spaced pages, outlines Irish Revenue’s

rationale for its position in detail—including its complete consideration and rejection of every

single one of Perrigo’s arguments to the contrary—and makes clear that the audit process

involved an “extensive review” that included back-and-forth correspondence, documents,

analysis of case law and tax guidance, and in-person meetings over the course of a full year, and

was not “rushed through in a few weeks.”

VI.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS

       82.    Defendants made materially false and misleading statements or omitted to state

material facts during the Class Period in violation of Sections 10(b) and 20(a) of the Exchange

Act, and Rule 10b-5 promulgated thereunder, including in Perrigo’s public filings made with the

SEC. Indeed, in their public statements disclosing Irish Revenue’s audit, Defendants failed to

disclose that the audit could result in the Company being found to owe a 33% capital gains tax

on the over $6 billion Tysabri transactions Moreover, once Irish Revenue’s findings regarding

the $2 billion tax liability were clearly and precisely set forth in the October 30, 2018 Audit

Findings Letter, Defendants fraudulently claimed that any risk of a material adverse tax

assessment could not be quantified and only “could be material.”


                                               30
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 34 of 68



       83.     Defendants’ statements were false. As the Audit Findings Letter makes clear,

when Perrigo first received the November 20 and 29, 2017 letters from Irish Revenue

commencing its audit of the Tysabri transactions, the letters made immediately apparent that

Irish Revenue was assessing whether the Tysabri transactions should have been taxed at the

higher 33% capital gains rate—resulting in Perrigo owing nearly $2 billion in back taxes. Then

at the “initial audit meeting” with Irish Revenue on January 29, 2018, Irish Revenue discussed in

detail the exact dollar amount of certain deductions it would allow against the over $6 billion

chargeable gain from the Tysabri transactions—indicating that it had taken the position that the

Company owed 33% capital gains tax on the Tysabri transactions. Despite this, when the

Company first disclosed Irish Revenue’s audit in its 2017 Form 10-K filed on March 1, 2018, the

first day of the Class Period, it misleadingly omitted any mention at all of the highly material

subject matter of the audit and that, in the event of an adverse determination, Perrigo would owe

nearly $2 billion in back taxes.

       84.     When the Company received the October 30, 2018 Audit Findings Letter stating

that Irish Revenue had conclusively determined that the Tysabri transactions should have been

taxed at the higher capital gains rate of 33%, Defendants immediately knew that Perrigo would

owe exactly €1,636,047,646, or nearly $2 billion, in unpaid back taxes—an assessment that was

not only unquestionably highly material, but potentially devastating to the Company’s financial

position. Yet, significantly, Perrigo did not disclose this highly material and clearly estimable

liability to the market until nearly two months after receiving the letter.

       85.     Defendants’ material misstatements and omissions thus created in the market an

unrealistically positive assessment of Perrigo’s business, operational status, financial position,

and future growth prospects.



                                                  31
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 35 of 68



       86.     On March 1, 2018, the first day of the Class Period, Defendants Roehrhoff and

Winowiecki caused the Company to file its Form 10-K with the SEC for the fiscal year ending

December 31, 2017 (“2017 Form 10-K”), and issued its press release in connection with its full-

year earnings the same day. The 2017 Form 10-K contained certifications signed by Defendants

Roehrhoff and Winowiecki.

       87.     The 2017 Form 10-K disclosed, for the first time, that the “Irish Tax Authority,”

or Irish Revenue, was currently auditing Perrigo’s financials for the years ended December 31,

2012 and December 31, 2013, and that the outcome of the audit was “uncertain.” This disclosure

was buried in a list of numerous other ordinary course audits in various jurisdictions, and

included no details at all about the subject matter of the audit or the impact of any adverse

assessment against the Company:

       We have ongoing audits in multiple other jurisdictions the resolution of which
       remains uncertain. These jurisdictions include, but are not limited to, the U.S.,
       Israel, Ireland and other jurisdictions in Europe. In addition to the matters
       discussed above, the IRS is currently auditing our fiscal years ended June 29,
       2013, June 28, 2014, and June 27, 2015. The Israel Tax Authority is currently
       auditing our fiscal years ended June 29, 2013 and June 28, 2014 (which covers
       the period of the Elan transaction). The Ireland Tax Authority is currently
       auditing our years ended December 31, 2012 and December 31, 2013.

       88.     The statements in paragraph 87 above were materially false and misleading and

omitted to state material facts when made. In particular, and as discussed further below, ASC

450 under GAAP requires issuers to disclose the nature and estimated amount of a contingent

loss when there is at least a “reasonable possibility” that the loss may have been incurred, i.e., if

“the chance of the future event or events occurring is more than remote but less than likely.” It

was therefore false and misleading for Defendants to disclose the mere existence of Irish

Revenue’s audit without providing any further information regarding the potential and highly

material $2 billion tax liability that could result from an adverse determination by Irish Revenue


                                                 32
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 36 of 68



as a result of the audit. Indeed, according to the Audit Findings Letter, months earlier on

November 20 and 29, 2017, Irish Revenue had informed Perrigo by letter of the precise subject-

matter of its audit—i.e., whether the much higher 33% capital gains tax rate should have been

applied to the over $6 billion in proceeds from the Tysabri transactions instead of the 12.5%

trading income rate. This was followed by an in-person “initial audit meeting” between Perrigo

and Irish Revenue on January 29, 2018, during which Irish Revenue went as far as to present

precise calculations of deductions it would allow Perrigo to take against the $6 billion chargeable

gain for the Tysabri transactions—indicating that Irish Revenue had taken the position that

Perrigo owed the 33% capital gains tax on those transactions, amounting to nearly $2 billion in

back taxes owed before interest or penalties. This was an unquestionably material amount, as it

comprised 40% of Perrigo’s annual revenues and 30% of its overall market capitalization.

       89.     Defendants repeated these same misstatements and GAAP violations in (i) the

March 23, 2018 definitive proxy statement filed on Schedule 14A with the SEC; (ii) the May 8,

2018 Form 10-Q for Q1 2018 filed with the SEC, signed by Defendants Kessler and

Winowiecki; and (iii) the August 9, 2018 Form 10-Q for 2Q 2018 filed with the SEC, signed by

Defendants Kessler and Winowiecki. These statements continued to be materially false and

misleading for the reasons described in paragraph 88 above.

       90.     On November 8, 2018, the Company filed with the SEC its 3Q 2018 10-Q, which

was signed by Defendants Kessler and Winowiecki, and issued its third quarter earnings press

release the same day.

       91.     The 3Q 2018 10-Q disclosed that on October 30, 2018, Perrigo had “received an

audit finding letter from [Irish Revenue]” relating to “Elan’s taxation of the 2013 sale of Tysabri

intellectual property and other assets related to Tysabri to Biogen Idec from Elan.” While the



                                                33
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 37 of 68



Form 10-Q asserted that Perrigo “disagree[d] with the Irish Revenue position as asserted in the

audit finding letter,” significantly, it did not provide any details to investors about what Irish

Revenue’s position was on the matter or about the massive nearly $2 billion tax liability Irish

Revenue had conclusively assessed against the Company as a result of its year-long audit.

       92.     The 3Q 2018 10-Q further claimed that the “the amount of adjustments, if any,

that may ultimately be asserted by the Irish Revenue cannot be quantified at this stage,” and

warned that “[t]he amount of any future assessment” only “could be material”:

       On October 3[0], 2018, we received an audit finding letter from [Irish Revenue]
       for the years under audit 2012-2013. The audit finding letter relates to Elan’s
       taxation of the 2013 sale of the Tysabri intellectual property and other assets
       related to Tysabri to Biogen Idec from Elan. The consideration paid by Biogen to
       Elan took the form of an upfront payment and future contingent royalty payments.
       We disagree with the [Irish Revenue] position as asserted in the audit finding
       letter and intend to contest it, and therefore the amount of adjustments, if any, that
       may ultimately be asserted by [Irish Revenue] cannot be quantified at this stage.
       The amount of any future assessment could be material.

       93.     The statements in paragraphs 91-92 above were materially false and misleading

and omitted to state material facts when made. In particular, it was false and misleading for

Defendants to aver that the “amount of adjustments . . .ultimately [] asserted by [Irish Revenue]”

as a result of its audit of the Tysabri transactions “cannot be quantified at this stage,” and that

any “future” assessment only “could be material.” In truth, Irish Revenue’s October 30, 2018

Audit Findings Letter to Perrigo explicitly informed Defendants that Irish Revenue had

conclusively determined—after what the letter referred to as an “extensive review”—that Perrigo

owed precisely €1,636,047,646 (or nearly $2 billion) in back taxes for the Tysabri transactions.

The Audit Findings Letter also detailed that Irish Revenue had reached this result because Elan’s

2013 sale of its flagship drug Tysabri was not a sale in the ordinary trade of Elan subject to the

lower 12.5% “trading income” tax rate, but was clearly an extraordinary disposition of Elan’s

long-held core capital asset that should have been taxed at the significantly higher 33% capital
                                                34
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 38 of 68



gains tax rate. Thus, the “amount of adjustments” assessed by Irish Revenue could easily be

quantified by Defendants, and in fact was precisely quantified—down to the exact dollar

amount—in the Audit Findings Letter. Moreover, while Perrigo claimed it “disagreed” with

Irish Revenue’s assessment, the Audit Findings Letter made clear that Irish Revenue had fully

considered—and completely rejected—each of Perrigo’s arguments in support of its 12.5% tax

treatment of the Tysabri transactions. It was therefore crystal clear to Defendants that Perrigo

owed nearly $2 billion in unpaid back taxes immediately upon their receipt of this letter, and that

none of Defendants’ arguments to the contrary were viable.

       94.     Irish Revenue’s findings were also unquestionably “material” to Perrigo, as the

nearly $2 billion tax liability amounted to over five times Perrigo’s available cash of $400

million, fully eclipsed Perrigo’s third quarter sales of $1.3 billion, and equaled nearly 40% of

Perrigo’s approximately $5 billion in annual revenues in 2017 and nearly 30% of its $7 billion in

market capitalization.

VII.   DEFENDANTS VIOLATED GAAP AND ACCOUNTING PROVISIONS

       A.      General GAAP and Accounting Provisions

       95.     GAAP are those principles recognized by the accounting profession and the SEC

as the uniform rules, conventions, and procedures necessary to define accepted accounting

practices at a particular time, against which financial presentations should be measured. GAAP

are the official accounting standards and have been codified and are primarily promulgated by

the Financial Accounting Standards Board (“FASB”). These standards have been adopted by the

SEC, which requires the financial statements of filers to adhere to such. The FASB’s mission is

“to establish and improve standards of financial accounting and reporting that foster financial




                                                35
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 39 of 68



reporting by nongovernmental entities that provides decision-useful information to investors and

other users of financial reports.”

       96.     In 2009, the FASB announced the launch of its Accounting Standards

Codification (“ASC” or the “Codification”), declaring it to be “the single source of authoritative

nongovernmental U.S. generally accepted accounting principles.” The Codification, effective as

of September 2009, organizes the many existing pronouncements that constituted U.S. GAAP at

the time into a consistent, searchable format organized by Topics.          The FASB has also

established its Statement of Financial Accounting Concept No. 8 “Conceptual Framework for

Financial Reporting” (“Concept Statement 8”) (superseding the previous FASB Accounting

Concept Nos. 1 & 2) that sets forth, among other things, accounting principles and assumptions

that guide recognition, de-recognition, and disclosure, as well as the classification and

presentation of information in financial statements.

       97.     Footnote disclosures are an essential element of financial statements that are

purportedly prepared in accordance with GAAP. Information disclosed in footnotes “amplifies

or explains information recognized in the financial statements.” Concept Statement 8.

       98.     The GAAP provisions violated by Defendants, and discussed in detail below,

were not new or untested provisions of GAAP and did not involve complex accounting issues.

To the contrary, these provisions clearly imposed upon Defendants a duty to (i) disclose the

contingent $2 billion tax liability in Perrigo’s 2017 Form 10-K filed on March 1, 2018 as a result

of Irish Revenue’s position that the 33% capital gains tax rate should have been applied to the

Tysabri transactions; and (ii) disclose and record in Perrigo’s 3Q 2018 10-Q the €1,636,047,646

(or nearly $2 billion) tax liability assessed in the October 30, 2018 Audit Findings Letter.




                                                36
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 40 of 68



Defendants’ failure to do so violated GAAP and accounting provisions governing contingent

losses, subsequent events, and tax positions.

       B.      GAAP Provisions Regarding Loss Contingencies

       99.     Defendants’ failure to disclose the potential $2 billion tax liability when they

publicly announced the Irish Revenue audit in the 2017 Form 10-K filed on March 1, 2018—and

when they later announced their receipt of Irish Revenue’s October 30, 2018 Audit Findings

Letter in the November 8, 2019 Form 10-Q—clearly violated GAAP provisions governing loss

contingencies. Specifically, ASC 450-20, Loss Contingencies, provides the guidance for the

recognition and disclosure of loss contingencies, including actual or possible claims and

assessments. 3 A loss contingency is described as “[a]n existing condition or situation involving

uncertainty as to possible loss to an enterprise that will ultimately be resolved when one or more

future events occur or fail to occur.” ASC 450-20-20.

       100.    Significantly, ASC 450 requires that the disclosure of a contingency shall be

made when there is at least a reasonable possibility that a loss may have been incurred.

According to ASC 450, an event is “reasonably possible” if “the chance of the future events or

events occurring is more than remote but less than likely.” ASC 450-20-20. ASC 450 also

requires disclosure of a contingency involving an unasserted claim or assessment when there is a

manifestation by a potential claimant of an awareness of a possible claim or assessment. ASC

450-20-50-6. If there is a reasonable possibility that an entity will incur a contingent liability

and the amount of loss (or range of loss) is estimable, ASC 450 mandates that the entity disclose:




3
  Subsequent to the Codification, FASB Statement of Financial Accounting Standards No. 5
(“FAS 5”), Accounting for Contingencies, is included in ASC subtopic 450-20, Loss
Contingencies.
                                                37
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 41 of 68



(a) the nature of the contingency and (b) an estimate of the loss or range of loss, or state that such

an estimate cannot be made and why. ASC 450-20-50-4.

       101.    Perrigo violated ASC 450 with respect to its disclosure of the Irish Revenue audit

in the Form 2017 10-K, filed on March 1, 2018, because by the time of that financial statement

Defendants had information indicating that it was at least “reasonably possible” that the

Company would incur a highly material $2 billion tax liability. Specifically, as set forth above,

several months prior on November 20 and 29, 2017, Irish Revenue had informed Perrigo of the

precise subject matter of its audit—to determine whether the Company should have taxed the

over $6 billion Tysabri transactions at the much higher 33% capital gains rate instead of the

ordinary “trading income” rate of 12.5%. Moreover, during the “initial audit meeting” on

January 29, 2018, Irish Revenue and Perrigo discussed the potential tax liability in detail,

calculating the exact dollar amount of deductions Irish Revenue would allow against the

chargeable gain from the Tysabri transactions—indicating that Irish Revenue had taken the

position that the over $6 billion Tysabri transactions should have been taxed at the higher 33%

capital gains rate. Defendants therefore knew, prior to the March 1, 2018 disclosure, that Irish

Revenue would issue an assessment for approximately $2 billion in back taxes owed if it

determined that the 33% capital gains tax rate applied.

       102.    Additionally, there is no question that Perrigo received information before the

November 8, 2018 3Q 10-Q was issued that indicated that it was reasonably possible that a

liability had been incurred as of the date of that financial statement. By then, Defendants had

received the October 30, 2018 Audit Findings Letter containing the detailed results of Irish

Revenue’s “extensive” year-long investigation of Elan and Perrigo’s tax treatment of the Tysabri

transactions. Significantly, that letter precisely quantified Irish Revenue’s assessment of back



                                                 38
           Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 42 of 68



taxes owed as €1,636,047,646, or nearly $2 billion (the exact same amount that would later

appear in Irish Revenue’s November 29, 2018 NoA)—a massive tax liability that implicated the

very financial survival of the Company. Moreover, while Perrigo claimed the tax liability could

not be quantified because it “disagreed” with Irish Revenue’s assessment, the Audit Findings

Letter had already fully considered and conclusively refuted every single argument Perrigo had

raised in favor of the 12.5% tax treatment during the course of the “extensive review” Irish

Revenue had already undertaken. It therefore cannot be credibly argued that the amount of the

loss could not be reasonably estimated.

           103.   Moreover, Defendants’ “disagreement” with Irish Revenue in no way relieved

them of their obligation to disclose their contingent tax liability, as it did not change the fact that

it was, at a minimum, reasonably possible that Defendants would face an assessment for

additional owed back taxes. Contingent liabilities are, by definition, potential liabilities that may

occur, depending on the outcome of an uncertain future event. Indeed, had Defendants agreed

with Irish Revenue, Perrigo’s tax liability would no longer be a mere “contingent liability,” but

an actual, certain liability. If Defendants could avoid their obligation to disclose their contingent

liability merely by “strongly disagreeing” with Irish Revenue, ASC 450 would be rendered a

nullity.

           104.   These loss contingencies were thus at minimum reasonably possible and

estimable, which triggered a requirement under ASC 450 that Perrigo disclose the nature of the

contingencies and provide the estimate or range of the loss.

           C.     GAAP Provisions Regarding Tax Positions

           105.   Moreover, based on information that was readily available to the Company at the

time, not only should Perrigo have disclosed to investors the amount of the $2 billion tax



                                                  39
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 43 of 68



liability, the Company should have recognized and recorded the liability in its financial

statements in its Q3 2018 10-Q filed with the SEC on November 8, 2018. Specifically, under

ASC 740, an “entity shall initially recognize the financial statement effects of a tax position

when it is more likely than not, based on the technical merits, that the position will be sustained

upon examination. The term more likely than not means a likelihood of more than 50 percent.”

ASC 740-10-25-6. ASC 740 further provides that the “determination of whether or not a tax

position has met the more-likely-than-not recognition threshold shall consider the facts,

circumstances, and information available at the reporting date.”          In making this required

assessment, “[i]t shall be presumed that the tax position will be examined by the relevant taxing

authority that has full knowledge of all relevant information,” and “[t]echnical merits of a tax

position derive from sources of authorities in the tax law (legislation and statutes, legislative

intent, regulations, rulings, and case law) and their applicability to the facts and circumstances of

the tax position.” ASC 740-10-25-7.

       106.    There is no question that the $2 billion tax imposition in the Audit Findings Letter

met the “more likely than not” threshold requiring Perrigo to recognize the financial statement

effects of this tax position. The Audit Findings Letter did not represent a theoretical position that

could have been imposed as a result of a possible future audit. To the contrary, the Audit

Findings Letter was a specific, written determination by Irish Revenue that represented the

culmination of a year-long, in-depth audit of the Company’s improper tax treatment of the

Tysabri transactions and royalty revenue—an undertaking that expressly involved an “extensive

review” consisting of the exchange of documents, analysis of case law and tax guidance,

correspondence, and in-person discussions regarding Perrigo’s basis for its Tysabri-related

revenue tax treatment. Furthermore, the Audit Findings Letter specifically calculated a final tax



                                                 40
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 44 of 68



liability of €1,636,047,646 (or nearly $2 billion). Regardless of whether or not Perrigo intended

to dispute these findings—a fruitless endeavor in light of the Audit Findings Letter’s clear full

consideration and rejection of every single one of Perrigo’s arguments against the $2 billion

assessment as lacking any basis—Irish Revenue’s informed position was clear: Perrigo had

violated Irish tax law and was facing a tax liability approaching $2 billion. Under ASC 740,

Perrigo was thus obligated to recognize the financial effects of Irish Revenue’s determination.

       D.      GAAP Provisions Regarding Subsequent Events

       107.    Perrigo was also obligated to disclose the €1,636,047,646 liability imposition in

the Audit Findings Letter as a subsequent event under ASC 855-10. GAAP defines “subsequent

events” as events or transactions that occur after the balance sheet date but before financial

statements are issued or are available to be issued. There are two types of subsequent events.

The first type of subsequent events are events or transactions that provide additional evidence

about conditions that existed at the balance sheet date. ASC 855-10. The second type of

subsequent events provide evidence about conditions that did not exist at the balance sheet date

but arose subsequent to that date. Id. Subsequent events that provide additional evidence about

conditions that existed at the balance sheet date should be recognized in the financial statements.

       108.    First, it is indisputable that the Audit Findings Letter provided additional evidence

about conditions that existed at Perrigo at the time of the balance sheet date (i.e., that, as of

September 29, 2018, a loss was at minimum reasonably possible). Indeed, by the end of the third

quarter of 2018, the Tysabri transactions had been consummated years earlier; Perrigo had

assessed the tax treatment of the Tysabri transactions including for the year Tysabri was

originally sold to Biogen; Perrigo had already recognized the revenue on the Tysabri royalty

payments for multiple years; and the Company had been under an “extensive” Irish Revenue



                                                41
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 45 of 68



audit for a year—where Perrigo knew that the tax rates being reviewed were either the

application of the 12.5% trading income tax rate or the 33% capital gains tax rate. The Audit

Findings Letter thus provided additional evidence that Perrigo’s tax treatment of the Tysabri-

related revenue violated Irish tax law, imposing upon the Company a massive tax liability, which

Irish Revenue determined was precisely €1,636,047,646, or nearly $2 billion.            The Audit

Findings Letter also provided a detailed account of Irish Revenue’s rationale for its position,

including its reasons for rejecting every single one of Perrigo’s arguments that served as the

Company’s basis for its 12.5% tax treatment for the Tysabri transactions.

       109.    Second, even if the tax liability represented in the Audit Findings Letter did not

relate to a condition that existed at the balance sheet date, which it clearly did, ASC 855-10

provides that even unrecognized subsequent events must be disclosed if they are of such a nature

that omitting them would cause the financial statements to be misleading. For these events, the

nature of the event and an estimate of its financial effect, or a statement that an estimate cannot

be made, must be disclosed.

       110.    There is no question that omitting the information in the Audit Findings Letter

caused Perrigo’s financial statements to be materially misleading, and that the nature of the event

and an estimate of its financial effect must have been disclosed. Indeed, the $2 billion tax

liability that was specifically disclosed in the Audit Findings Letter from a tax authority that had

just completed an “extensive” year-long audit—an amount that clearly was estimable, because it

was precisely quantified to the exact dollar amount by Irish Revenue, and clearly material,

because it was five times Perrigo’s $400 million in cash at hand at the time and 40% of its annual

revenues—was indisputably a material development that should have been disclosed to investors.

In fact, when the contents of the letter were belatedly disclosed on December 20, 2018, analysts



                                                42
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 46 of 68



excoriated the Company’s management for a lack of transparency in their failure to promptly

disclose the Audit Findings Letter.

VIII. ADDITIONAL ALLEGATIONS OF DEFENDANTS’ SCIENTER

       111.    Numerous facts raise a strong inference that Defendants knew or were severely

reckless in disregarding the true facts concerning Perrigo’s false and misleading statements.

These facts include, in addition to the allegations set forth above, the following.

       112.    Despite being expressly informed by Irish Revenue of the precise subject of Irish

Revenue’s audit in November 2017—and despite in-person discussions with Irish Revenue in

January 2018 indicating Irish Revenue had taken the position that the 33% capital gains tax was

owed on the $6 billion Tysabri transactions—Defendants did not even disclose the existence of

the Irish Revenue audit until March 1, 2018, and provided no detail whatsoever about the

subject matter of the audit or massive size of the contingent liability. The Audit Findings Letter

makes clear that Defendants knew the subject matter of the audit as of November 2017—and

specifically, that it concerned whether the over $6 billion Tysabri transactions, which were taxed

at the lower 12.5% trading income rate, should have been taxed at the significantly higher 33%

capital gains rate. Moreover, the Audit Findings Letter details how, on January 29, 2018, Irish

Revenue held the “initial audit meeting” with Perrigo in which it discussed in detail the exact, to-

the-dollar calculation of specific deductions it would allow Perrigo to take against its chargeable

gain from the Tysabri transactions. The mere fact that these discussions took place demonstrates

that Irish Revenue was already, by January 29, 2018, taking the position that Perrigo’s Tysabri

transactions should have been treated as a chargeable gain, incurring the capital gains tax rate of

33%. Despite this, in the Company’s 2017 Form 10-K filed on March 1, 2018—months after the

audit had begun—Defendants disclosed only that “[t]he Ireland Tax Authority is currently



                                                 43
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 47 of 68



auditing our years ended December 31, 2012 and December 31, 2013,” giving no indication

whatsoever of the subject matter and scope of the audit or the magnitude of the contingent

liability. Defendants’ belated disclosure of the Irish Revenue audit, and their failure to provide

any detail whatsoever about its significant subject matter or the highly material amount at stake

(in violation of GAAP), is highly probative of their scienter.

       113.    Defendants’ direct receipt of Irish Revenue’s October 30, 2018 Audit Findings

Letter—and their failure to disclose the material details of its contents, including the magnitude

of Irish Revenue’s assessment, which, despite Defendants’ false representations, was precisely

quantified to be €1,636,047,646, an amount that did not change—is highly probative of their

scienter. In Perrigo’s November 8, 2018 Form 10-Q, the Company disclosed that it had received

an “audit findings letter” from Irish Revenue “relat[ing] to Elan’s taxation of the 2013 sale of the

Tysabri intellectual property.” This letter was directly issued to senior management, including to

Defendants Kessler and Winowiecki. Significantly, despite knowing the full contents of the

October 30, 2018 letter—which Defendants would only disclose to investors nearly two months

later at the end of the Class Period—Defendants did not disclose in its November 8, 2018 Form

10-Q that the letter stated (i) that Irish Revenue had conclusively determined that Elan’s taxation

of the 2013 Tysabri sale—and Perrigo’s follow-on 2017 sale of its remaining rights to the

Tysabri royalty stream—were incorrectly taxed at the ordinary trading income rate of 12.5%

instead of the significantly higher 33% capital gains rate; and (ii) that, applying the higher capital

gains rate, Irish Revenue had precisely calculated that Perrigo owed €1,636,047,646, or nearly $2

billion, in back taxes—greatly exceeding its available cash, eclipsing its third quarter sales, and

amounting to nearly 40% of its annual revenues. Defendants’ deliberate concealment of this

highly material information—which Defendants unquestionably knew, being direct recipients of



                                                 44
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 48 of 68



the October 30, 2018 Audit Findings Letter, and having later publicly acknowledged their

complete knowledge of its material contents in the December 20, 2018 8-K—is a fact that

strongly supports scienter.

       114.    Despite directly receiving the Notice of Amended Assessment from Irish Revenue

on November 29, 2018—which explicitly stated that Perrigo owed €1,636,047,646, or nearly $2

billion in back taxes for the Tysabri transactions—Defendants did not disclose this highly

material adverse tax assessment to investors until over three weeks later on December 20, 2018.

In the Company’s December 20, 2018 8-K, Defendants admitted that Perrigo had received the

NoA from Irish Revenue over three weeks earlier on November 29, 2018, and that it assessed

“an Irish corporation tax liability against Elan Pharma in the amount of €1,636 million” or nearly

$2 billion, “not including any interest or penalties”—the exact same amount listed in the Audit

Findings Letter. As set forth above, this assessment was obviously highly material to the

Company, amounting to nearly 40% of its annual revenues, and dwarfing the amount of cash the

Company had on hand at the time ($400 million).

       115.    Yet, significantly, Defendants provided no explanation to investors for why they

failed to disclose the contents of the NoA for weeks, other than to claim that the NoA came “out

of nowhere”—despite several facts indicating that, to the contrary, Irish Revenue had issued the

assessment only after a lengthy, year-long back-and-forth process with the Company in which

the Company presented its position and provided supporting documents, Irish Revenue

repeatedly rejected the Company’s contrary position and provided a detailed point-by-point

rebuttal stating its basis for doing so in the Audit Findings Letter, and clearly indicated that its

original tax assessment of €1,636,047,646 was final. Indeed, while after issuing the Audit

Findings Letter Irish Revenue met with the Company and allowed it to provide two additional



                                                45
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 49 of 68



written submissions in support of its position, tellingly, Irish Revenue did not budge from its

original conclusive assessment that was first formally issued to the Company almost two months

prior in the October 30, 2018 Audit Findings Letter.

       116.    Defendants’ failure to timely communicate the material contents of the NoA to

investors was met by incredulity and skepticism from analysts. For example, a Morgan Stanley

report stated that investors could “question management transparency” considering the

Company’s weeks-long delay in disclosing its massive new tax liability. A Wells Fargo report

agreed, stating that “investors will be skeptical of why [the NoA] had not been disclosed earlier.”

The report further commented that it was “concerning” that “the letter from the tax commission

to Perrigo is dated November 29, 2018, but Perrigo did not file an 8-k for approximately three

weeks,” and added that, when Wells Fargo analysts “met with the new CEO last week[,]…this

topic was not raised.” An RBC report likewise questioned: “Why disclose[] this now when

notice was received more than 3 weeks ago?” The report added: “[T]here is some clear and

understandable frustration from investors around timing.” Finally, an IBI Brokerage report

similarly questioned why Defendants did not disclose the NoA sooner, stating that the Company

had only included a “token disclosure” of the Audit Findings Letter that was received more than

a week before the filing of Perrigo’s Form 10-Q for the third quarter, and commenting that “the

delay in full disclosure has damaged investor confidence in Perrigo.”

       117.    In the October 30, 2018 Audit Findings Letter, Irish Revenue fully considered—

and completely rejected—every single argument Perrigo proffered in favor of its tax treatment of

the Tysabri transactions at the 12.5% rate as being without merit, and found Perrigo’s principal

argument regarding Elan’s prior “meetings” with Irish Revenue on the issue to be completely

baseless. In the October 30, 2018 Audit Findings Letter, Irish Revenue listed each of Perrigo’s



                                                46
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 50 of 68



proffered arguments in favor of its tax treatment of the Tysabri transactions at 12.5%—and

completely rejected every single one of them. Significantly, this included Perrigo’s principal

argument that its tax treatment was appropriate because Elan “ha[d] met and discussed its trading

activities with [Irish] Revenue at various times over the years,” and Irish Revenue purportedly

sanctioned Elan’s application of the 12.5% tax rate to its prior IP disposals during those

discussions. However, significantly, Perrigo could produce no documentary evidence to support

those assertions whatsoever—whether in the form of letters, emails, or otherwise—and Irish

Revenue ultimately conclusively determined that such discussions had never occurred.

       118.    Indeed, when pressed, Perrigo could cite to only two meetings many years before

the Tysabri transactions in 2004 and 2009 that, according to Irish Revenue’s own internal

documentation prepared by individuals who attended those meetings, did “not contain any details

that relate to the subject of the audit.” Irish Revenue further determined that Elan’s prior IP sales

cited by Perrigo (which Irish Revenue had never audited)—amounting to only three instances

over the course of two decades—were not part of Elan’s ordinary trade because, like Tysabri,

they occurred in connection with major events over the life of the company. They therefore

should also have been treated as capital gains and taxed at the 33% rate. Indeed, Irish Revenue

found that “[t]he sale of IP did not form part of [Elan’s] trade” at all. Irish Revenue’s complete

rejection of every single one of Perrigo’s arguments in favor of its 12.5% tax treatment of the

Tysabri transactions—and Perrigo’s insistence in its public statements that it had viable

arguments to dispute Irish Revenue’s “wrong” assessment despite the fact that Irish Revenue had

already told the Company that these arguments were utterly without basis—is highly probative

of Defendants’ scienter.




                                                 47
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 51 of 68



       119.    The manner in which the improper tax treatment came to light supports scienter.

Significantly, Defendants’ fraud was not voluntarily reported, nor was its erroneous tax treatment

of the Tysabri sales corrected as a result of routine internal auditing.         To the contrary,

Defendants’ fraud was revealed to investors only after Irish Revenue issued an Audit Findings

Letter to Perrigo in October 2018, followed by an official NoA in November 2018, both of which

stated that the Tysabri transactions should have been treated as capital gains at the tax rate of

33% as opposed to the statutory trading income tax rate of 12.5% because the transactions were

not part of the ordinary trade of Elan—concluding that the Company owed €1,636,047,646, or

nearly $2 billion, in back taxes. However, tellingly, even after receiving Irish Revenue’s Audit

Findings Letter and the NoA assessing $2 billion in taxes against the Company, Defendants still

did not come clean, but rather left investors in the dark for several weeks. The fact that

Defendants belatedly and reluctantly disclosed the truth about their erroneous tax treatment of

the Tysabri transactions and the resulting $2 billion in back tax liability only after Irish Revenue

issued an Audit Findings Letter and a final NoA is highly probative of Defendants’ scienter.

       120.    The highly material amount of the $2 billion tax assessment supports scienter. As

set forth above, Irish Revenue’s $2 billion tax assessment against the Company—which was the

largest assessment of its kind in Irish history—was highly material to the Company, and was

critical information for investors to know, as confirmed by the precipitous 30% stock price drop

upon its ultimate revelation. Indeed, the $2 billion tax liability dwarfed the Company’s available

cash of $400 million, completely eclipsed its third quarter sales of $1.3 billion, and comprised

nearly 40% of its $5 billion in annual revenues and approximately 30% of its market

capitalization. The highly material nature of the $2 billion tax assessment, which would have




                                                48
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 52 of 68



and did motivate Defendants to conceal this significant liability from the market, supports

Defendants’ scienter.

       121.    Defendants’ violations of GAAP are highly probative of scienter. As outlined

further above at Section VII, by failing to disclose and recognize Perrigo’s roughly $2 billion in

tax liability after it received the Audit Findings Letter, Defendants clearly violated several

GAAP provisions, further supporting scienter. First, Defendants violated ASC 450-20, Loss

Contingencies, by (i) failing to disclose when Perrigo first announced Irish Revenue’s audit in

the Company’s 2017 Form 10-K that the potential liability in the event of an adverse

determination, which was at least “reasonably possible” at the time, was highly material and

amounted to nearly $2 billion; and (ii) failing to disclose in the November 8, 2018 10-Q that the

Audit Findings Letter explicitly and precisely quantified that tax liability as €1,636,047,646, an

amount that was unquestionably material to the Company . Moreover, Defendants at a minimum

violated ASC 855-10—which requires disclosure of events that occurred after the balance sheet

date but before the date of a quarterly or annual financial statement is filed. Under ASC 855-10,

Perrigo was required not only to disclose that it had received the Audit Findings Letter, but also

to provide a financial estimate of its impact on the Company, which was precisely quantified in

that letter to be €1,636,047,646. Finally, Defendants violated ASC 740, which obligated Perrigo

to “recognize the financial statement effects of a tax position when it is more likely than not,

based on the technical merits, that the position will be sustained upon examination.” These

multiple GAAP violations further support scienter.

       122.    The nature and duration of Irish Revenue’s audit of Perrigo is probative of

scienter. Irish Revenue sent Perrigo letters on November 20 and 29, 2017 that specifically

outlined the nature and subject matter of its audit, putting Defendants on notice that Irish



                                               49
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 53 of 68



Revenue was calling into question the tax treatment of the Tysabri transactions, and specifically

whether they should have been taxed at the much higher capital gains rate of 33%. Perrigo was

therefore under “extensive review” by Irish Revenue on this precise subject matter for a full year,

which involved an in-depth back-and-forth process with the Company that included the rejection

of each of the Company’s arguments in favor of its taxation of the Tysabri transactions at 12.5%.

As such, Defendants were well aware that Irish Revenue was likely to reassess Perrigo’s

treatment of Tysabri well before the issuance of the Audit Findings Letter. The long duration of

Irish Revenue’s audit and the “extensive” nature of its review are highly probative of

Defendants’ scienter.

       123.    Defendant Kessler’s misrepresentations about the Audit Findings Letter are

probative of scienter. On May 3, 2019, Defendants filed the Audit Findings Letter and NoA as

exhibits to their Motion to Dismiss the Amended Complaint in this matter. See Dct. Nos. 52-15

and 52-16. Prior to that date, Defendants had never publicly disclosed the full contents of the

Audit Findings Letter and NoA, and had continued to mislead the public about their contents.

Indeed, even in the December 20, 2018 8-K, Perrigo merely disclosed that the Audit Findings

Letter included only the tax rate Defendants should not have paid, misleadingly omitting that it

was a highly detailed seven-page letter that calculated the exact amount of tax owed, as well as

providing a detailed calculation and rationale for that amount and refuting in detail all of

Defendants’ defenses. To this date, Defendants still have not made a full public disclosure of the

Audit Findings Letter other than as an exhibit to a filing in this Court, which was not reported on

by any press outlets or analysts.

       124.    Indeed, as recently as May 14, 2019, Defendant Kessler continued to misrepresent

the Audit Findings Letter, referring to the year-long process leading up to it as “rushed through



                                                50
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 54 of 68



in a few weeks,” falsely claiming that Irish Revenue had not “spelled out their rationale,” and

claiming that the detailed seven-page letter was merely “a couple of pages.” Defendants’ willful

ongoing misrepresentations of the facts surrounding Irish Revenue’s audit and the Audit

Findings Letter demonstrate a clear intent to deceive the public and strongly supporting scienter.

       125.    Perrigo’s other massive tax underpayments support an inference of scienter.

Perrigo’s incorrect tax treatment of its Tysabri transactions in Ireland was not an isolated

incident. For example, on April 29, 2019, Perrigo disclosed that the IRS had assessed the

Company with a staggering $850 million in back taxes, penalties and interest due to past

improper treatment of royalties paid from an Irish subsidiary to a US subsidiary relating to

Tysabri. Perrigo’s pattern of extreme dereliction both with respect to its tax obligations and with

respect to its tax disclosure obligations is probative of scienter.

       126.    Perrigo’s direct involvement in the Tysabri transactions and in determining their

tax treatment of Tysabri are probative of scienter. Elan first sold its interest in Tysabri to Biogen

a few months before Perrigo bought Elan. However, it was Perrigo, not Elan, who filed the first

tax return covering the Tysabri sale, because both the Tysabri sale and Perrigo’s purchase of

Elan closed in 2013, and tax returns for the 2013 tax year were not filed until 2014, when Perrigo

had already taken over Elan. Thus, the tax treatment of Tysabri was not an Elan legacy issue that

Perrigo merely inherited; rather, it was Perrigo that made the determination to treat the billions of

dollars in payments received for Tysabri as ordinary income for tax purposes at the 12.5% rate,

rather than 33%. Moreover, Perrigo was in full control of the sale of the remaining Tysabri

royalty rights in 2017 and the tax treatment of the payments for those rights at 12.5%. Thus,

Perrigo was solely responsible for the improper tax treatment of Tysabri from the outset. These

facts are probative of scienter.



                                                  51
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 55 of 68



       127.    Defendant Winowiecki’s suspiciously timed March 20, 2019 resignation is

probative of scienter. Defendant Winowiecki abruptly resigned from his position as CFO of the

Company only three months after Defendants revealed the truth about the massive $2 billon tax

liability assessed against the Company by Irish Revenue. The fact that Defendant Winowiecki—

who, as CFO of the Company, would have been directly responsible for the Company’s income

tax reporting—resigned so soon after Defendants’ revelation of the $2 billion tax liability is

highly probative of his scienter.

       128.    Defendant Kessler’s purchase of Perrigo stock on November 9, 2018 does not

negate his scienter because he was required to purchase those shares as the CEO of the

Company. In their filings with this Court, Defendants argued that Defendant Kessler’s purchase

of 15,683 Perrigo shares (amounting to approximately $1 million) on November 9, 2018 negated

his scienter. However, Defendant Kessler only became CEO of Perrigo on October 8, 2018, and

he was required to purchase those shares pursuant to the Company’s “Executive Stock

Ownership Guidelines” because he was under a mandate to do so as CEO of the Company.

Specifically, according to those guidelines, which were set forth in the Company’s public filings,

Defendant Kessler was “required to attain certain target levels of stock ownership” that equaled

“6 times [his] base salary,” with 50% of those stock holdings consisting of shares purchased on

the open market, acquired through the exercise of stock options or held through the Company’s

profit sharing plan, or vested restricted shares (and the other 50% consisting of unvested

restricted shares). In 2018, Defendant Kessler’s base salary was $1.2 million, requiring him to

hold a total of at least $7.2 million worth of Perrigo shares—meaning that he was required to

hold $3.6 million worth of shares, or 50% of that amount, in one of the forms listed above.

Defendant Kessler’s November 9, 2018 purchase of 15,683 Perrigo shares (his only purchase



                                               52
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 56 of 68



during the Class Period) was therefore clearly made in an effort to fulfill this requirement, but in

fact fell far short of it—under the Company’s guidelines, Defendant Kessler was required to

purchase and hold at least $2.2 million more shares. Indeed, according to the Company’s public

filings, during the Class Period, Defendant Kessler held no Perrigo shares other than the 15,683

he had purchased on November 9, 2018.

IX.    LOSS CAUSATION

       129.    Throughout the Class Period, the price of Perrigo common stock was artificially

inflated as a result of Defendants’ materially false and misleading statements identified above.

Defendants engaged in a scheme to deceive the market, and a course of conduct that operated as

a fraud or deceit on Class Period purchasers of Perrigo common stock, by failing to disclose and

misrepresenting the adverse facts detailed herein. When Defendants’ prior misrepresentations

and fraudulent conduct were disclosed and became apparent to the market, the price of Perrigo

common stock fell precipitously as the prior artificial inflation dissipated. As a result of their

purchases of Perrigo common stock during the Class Period, Lead Plaintiffs and the other Class

members suffered economic loss, i.e., damages, under the federal securities laws.

       130.    By issuing materially false and misleading financial statements, among other

adverse facts detailed herein, Defendants presented a misleading picture of Perrigo’s business.

Defendants’ false and misleading statements had the intended effect and caused Perrigo common

stock to trade at artificially inflated levels throughout the Class Period, with shares of Perrigo

common stock closed as high as $65.58 per share on November 12, 2018. On December 20,

2018, the last trading day before Defendants’ fraud began to be revealed, Perrigo common stock

traded at $52.36 per share, the last closing price prior to indication of issues with Irish Revenue.




                                                 53
          Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 57 of 68



       131.    Defendants’ after-market disclosures on December 20, 2018 revealed to the

market the false and misleading nature of Defendants’ statements and omissions. On that day, as

described above, Perrigo finally disclosed its enormous tax liability in a Form 8-K filing, and

further explicitly acknowledged that it had known by no later than October 30, 2018, when it

received the Irish Revenue audit finding letter, that Irish Revenue had determined it owed almost

$2 billion in back taxes.

       132.    In response to Defendants’ disclosures, the price of Perrigo common stock

precipitously declined. The Company’s share price plummeted by nearly 30%, falling from

$52.36 on December 20, 2018 to $37.03 on December 21, 2018, a drop of $15.33 per share,

wiping out nearly $2.1 billion in market capitalization in one day, on unusually heavy trading

volume.

       133.    Analysts were stunned by the Company’s admissions and negatively reacted to

Perrigo’s financial fallout caused by its staggering $2 billion tax liability. For example, Morgan

Stanley lamented the “negative surprise” and said that investors could “question management

transparency” considering the Company’s delay in disclosing its massive new tax liability. Wells

Fargo noted that, regardless of Perrigo’s disagreement with and intent to appeal Irish Revenue’s

findings, the assessment was “sizeable” and “had a specific value attached to it in November that

we are only hearing about in late December.” Without a better explanation, Wells Fargo said,

“investors will be skeptical of why it had not been disclosed earlier.”

       134.    As shown above, the drastic and continuing decline in Perrigo’s stock price was a

direct result of the nature and extent of Defendants’ fraud finally being revealed to investors and

the market. The timing and magnitude of the decline in the Company’s stock price negates any

inference that the loss suffered by Lead Plaintiffs and the other Class members was caused by



                                                54
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 58 of 68



changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to Defendants’ fraudulent conduct.

X.     PRESUMPTION OF RELIANCE

       135.    At all relevant times, the market for Perrigo’s common stock was efficient for the

following reasons, among others:


               a.      Perrigo’s common stock met the requirements for listing, and was listed
                       and actively traded on the New York Stock Exchange, a highly efficient
                       and automated market;

               b.      As a regulated issuer, Perrigo filed periodic reports with the SEC and the
                       New York Stock Exchange;

               c.      Perrigo regularly communicated with public investors via established
                       market communication mechanisms, including through regular
                       disseminations of press releases on the national circuits of major newswire
                       services, and through other wide-ranging public disclosures, such as
                       communications with the financial press and other similar reporting
                       services; and

               d.      Perrigo was followed by numerous securities analysts employed by major
                       brokerage firms who wrote reports which were distributed to those
                       brokerage firms’ sales force and certain customers. Each of these reports
                       was publicly available and entered the public market place.

       136.    As a result of the foregoing, the market for Perrigo’s common stock reasonably

and promptly digested current information regarding the Company from all publicly available

sources and reflected such information in the price of Perrigo’s common stock. All purchasers of

the Company’s common stock during the Class Period suffered similar injury through their

purchase of Perrigo stock at artificially inflated prices, and a presumption of reliance applies.

       137.    A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding Perrigo’s

                                                 55
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 59 of 68



business and operations—information that Defendants were obligated to disclose—positive

proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld

be material in the sense that a reasonable investor might have considered them important in

making investment decisions. Given the importance of the Class Period material misstatements

and omissions set forth above, that requirement is satisfied here.

XI.    INAPPLICABILITY OF THE STATUTORY SAFE HARBOR
       AND THE BESPEAKS CAUTION DOCTRINE

       138.    The statutory safe harbor or bespeaks caution doctrine applicable to forward-

looking statements under certain circumstances does not apply to any of the false and misleading

statements pleaded in this Complaint. None of the statements complained of herein was a

forward-looking statement. Rather, they were historical statements or statements of purportedly

current facts and conditions at the time the statements were made, including statements about

Perrigo’s present business and operations, its present financial condition, and its internal

controls, among others.

       139.    To the extent that any of the false and misleading statements alleged herein can be

construed as forward-looking, those statements were not accompanied by meaningful cautionary

language identifying important facts that could cause actual results to differ materially from

those in the statements. As set forth above in detail, then-existing facts contradicted Defendants’

statements regarding Perrigo’s material adverse tax assessment by Irish Revenue, among others.

Given the then-existing facts contradicting Defendants’ statements, any generalized risk

disclosures made by Perrigo were not sufficient to insulate Defendants from liability for their

materially false and misleading statements.

       140.    To the extent that the statutory safe harbor does apply to any forward-looking

statements pleaded herein, Defendants are liable for those false forward-looking statements


                                                 56
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 60 of 68



because at the time each of those statements was made, the particular speaker knew that the

particular forward-looking statement was false, and the false forward-looking statement was

authorized and approved by an executive officer of Perrigo who knew that the statement was

false when made.

XII.   CLASS ACTION ALLEGATIONS

       141.    Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

23(b)(3) on behalf of a Class consisting of all those who purchased, or otherwise acquired, the

common stock of Perrigo between March 1, 2018 and December 20, 2018, inclusive (the

“Class”), and who were damaged thereby. Excluded from the Class are Defendants, the officers

and directors of Perrigo at all relevant times, members of their immediate families, and their

legal representatives, heirs, agents, affiliates, successors or assigns, Defendants’ liability

insurance carriers, and any affiliates or subsidiaries thereof, and any entity in which Defendants

or their immediate families have or had a controlling interest.

       142.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Perrigo common stock was actively traded on the

New York Stock Exchange. As of November 2, 2018, there were over 135.856 million shares of

Perrigo common stock outstanding. While the exact number of Class members is unknown to

Lead Plaintiffs at this time, and can only be ascertained through appropriate discovery, Lead

Plaintiffs believe that there are at least hundreds or thousands of members of the proposed Class.

Class members who purchased Perrigo common stock may be identified from records maintained

by the Company, or its transfer agent(s), and may be notified of this class action using a form of

notice similar to that customarily used in securities class actions.




                                                 57
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 61 of 68



        143.      Lead Plaintiffs’ claims are typical of Class members’ claims, as all members of

the Class were similarly affected by Defendants’ wrongful conduct in violation of federal laws,

as complained of herein.

        144.      Lead Plaintiffs will fairly and adequately protect Class members’ interests, and

have retained competent counsel experienced in class actions and securities litigation.

        145.      Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual Class members. Among the questions of fact and

law common to the Class are:


                  a.     whether the federal securities laws were violated by Defendants’ acts, as
                         alleged herein;

                  b.     whether the Defendants made statements to the investing public during the
                         Class Period that were false, misleading or omitted material facts;

                  c.     whether Defendants acted with scienter; and

                  d.     the proper way to measure damages.

        146.      A class action is superior to all other available methods for the fair and efficient

adjudication of this action because joinder of all Class members is impracticable. Additionally,

the damage suffered by some individual Class members may be relatively small so that the

burden and expense of individual litigation make it impossible for such members to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.




                                                   58
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 62 of 68



XIII. CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT

                                            COUNT I

                      For Violations of Section 10(b) of the Exchange Act,
                        and SEC Rule 10b-5 Promulgated Thereunder
                                   (Against All Defendants)

        147.    Lead Plaintiffs repeat and re-allege each and every allegation set forth above as if

fully set forth herein.

        148.    This Count is asserted on behalf of all members of the Class against all

Defendants for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

        149.    During the Class Period, Defendants disseminated or approved the false

statements specified above, which they knew were, or they recklessly disregarded as, misleading

in that they contained misrepresentations and failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

        150.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder in that they: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material facts or omitted to state material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading; and/or (c) engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon Lead Plaintiffs and other investors similarly situated in connection with

their purchases of Perrigo common stock during the Class Period.

        151.    Defendants, individually and in concert, directly and indirectly, by the use of

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

in a continuous course of conduct that operated as a fraud and deceit upon Lead Plaintiffs and the
                                                 59
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 63 of 68



other members of the Class; made various untrue and/or misleading statements of material facts

and omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; made the above statements

intentionally or with a reckless disregard for the truth; and employed devices and artifices to

defraud in connection with the purchase and sale of Perrigo common stock, which were intended

to, and did: (a) deceive the investing public, including Lead Plaintiffs and the other members of

the Class, regarding, among other things, Perrigo’s business and operations; (b) artificially

inflate and maintain the market price of Perrigo common stock; and (c) cause Lead Plaintiffs and

the other members of the Class to purchase the Company’s common stock at artificially inflated

prices, and to suffer losses when the true facts became known.

       152.    Defendants are liable for all materially false and misleading statements made

during the Class Period, as alleged above.

       153.    As described above, Defendants acted with scienter throughout the Class Period,

in that they acted either with intent to deceive, manipulate, or defraud, or with severe

recklessness. The misrepresentations and omissions of material facts set forth herein, which

presented a danger of misleading buyers or sellers of Perrigo common stock, were either known

to the Defendants, or were so obvious that the Defendants should have been aware of them.

       154.    Lead Plaintiffs and the other members of the Class have suffered damages in that,

in direct reliance on the integrity of the market, they paid artificially inflated prices for Perrigo

common stock, which inflation was removed from its price when the true facts became known.

Lead Plaintiffs and the other members of the Class would not have purchased Perrigo common

stock at the prices they paid, or at all, if they had been aware that the market price had been

artificially and falsely inflated by these Defendants’ misleading statements.



                                                 60
         Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 64 of 68



        155.    As a direct and proximate result of these Defendants’ wrongful conduct, Lead

Plaintiffs and the other members of the Class suffered damages attributable to the material

misstatements and omissions alleged herein in connection with their purchases of Perrigo

common stock during the Class Period.

                                            COUNT II

                     For Violations Of Section 20(a) Of The Exchange Act
                   (Against Defendants Roehrhoff, Kessler and Winowiecki)

        156.    Lead Plaintiffs repeat and re-allege each and every allegation set forth above as if

fully set forth herein.

        157.    This Count is asserted on behalf of all members of the Class against Defendants

Roehrhoff, Kessler and Winowiecki for violations of Section 20(a) of the Exchange Act, 15

U.S.C. § 78t(a).

        158.    During their tenures as officers and/or directors of Perrigo, each of these

Defendants was a controlling person of the Company, within the meaning of Section 20(a) of the

Exchange Act. See ¶¶22-24. By reason of their positions of control and authority as officers

and/or directors of Perrigo, these Defendants had the power and authority to direct the

management and activities of the Company and its employees, and to cause the Company to

engage in the wrongful conduct complained of herein. These Defendants were able to and did

control, directly and indirectly, the content of the public statements made by Perrigo during the

Class Period, including its materially misleading statements, thereby causing the dissemination

of the false and misleading statements and omissions of material facts as alleged herein.

        159.    In their capacities as senior corporate officers of the Company, and as more fully

described above, Defendants Roehrhoff, Kessler, and Winowiecki had direct involvement in the

day-to-day operations of the Company, in reviewing and managing its regulatory and legal


                                                 61
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 65 of 68



compliance, and in its accounting and reporting functions. Defendants Roehrhoff, Kessler, and

Winowiecki signed the Company’s SEC filings during the Class Period, and were directly

involved in providing false information, and in certifying and approving the false statements

disseminated by Perrigo during the Class Period.          Defendants Roehrhoff, Kessler, and

Winowiecki were also directly involved in providing false information, and Defendants

Roehrhoff, Kessler, and Winowiecki certified and approved the false statements disseminated by

Perrigo during the Class Period. As a result of the foregoing, Defendants Roehrhoff, Kessler and

Winowiecki together and individually, were controlling persons of Perrigo within the meaning of

Section 20(a) of the Exchange Act.

       160.   As set forth above, Perrigo violated Section 10(b) of the Exchange Act by its acts

and omissions as alleged in this Complaint.

       161.   By virtue of their positions as controlling persons of Perrigo, and as a result of

their own aforementioned conduct, Defendants Roehrhoff, Kessler, and Winowiecki are liable

pursuant to Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent

as, the Company is liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder, to Lead Plaintiffs, and the other members of the Class, who purchased or otherwise

acquired Perrigo common stock. As detailed above in ¶¶22-24, Sections V and VI, during the

respective times these Defendants served as officers and/or directors of Perrigo, each of these

Defendants was culpable for the material misstatements and omissions made by the Company.

       162.   As a direct and proximate result of these Defendants’ conduct, Lead Plaintiffs and

the other members of the Class suffered damages in connection with their purchase or other

acquisition of Perrigo common stock.




                                               62
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 66 of 68



XIV. PRAYER FOR RELIEF

       163.    WHEREFORE, Lead Plaintiffs pray for relief and judgment as follows:


               a.     Declaring the action to be a proper class action pursuant to Rule 23(a) and
                      (b)(3) of the Federal Rules of Civil Procedure on behalf of the Class
                      defined herein;

               b.     Awarding all damages and other remedies available under the Securities
                      Exchange Act in favor of Lead Plaintiffs and all other members of the
                      Class against Defendants in an amount to be proven at trial, including
                      interest thereon;

               c.     Awarding Lead Plaintiffs and the other members of the Class their
                      reasonable costs and expenses incurred in this action, including attorneys’
                      fees and expert fees; and

               d.     Such other and further relief as the Court may deem just and proper.

XV.    JURY DEMAND

Lead Plaintiffs hereby demand a trial by jury.

Dated: May 31, 2019

                                             Respectfully submitted,

                                             SAXENA WHITE P.A.

                                             By: /s/ Steven B. Singer
                                             Steven B. Singer
                                             Kyla Grant
                                             Joshua H. Saltzman
                                             10 Bank Street, 8th Floor
                                             White Plains, NY 10606
                                             Tel: (914) 437-8551
                                             Fax: (888) 216-2220
                                             ssinger@saxenawhite.com
                                             kgrant@saxenawhite.com
                                             jsaltzman@saxenawhite.com

                                             SAXENA WHITE P.A.
                                             Maya Saxena
                                             Joseph E. White, III
                                             Lester R. Hooker
                                             150 East Palmetto Park Road, Suite 600

                                                 63
Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 67 of 68



                            Boca Raton, FL 33432
                            Telephone: (561) 394-3399
                            Facsimile: (561) 394-3382
                            msaxena@saxenawhite.com
                            jwhite@saxenawhite.com
                            lhooker@saxenawhite.com
                            danderson@saxenawhite.com

                            Lead Counsel for the Class

                            KLAUSNER KAUFMAN JENSEN &
                            LEVINSON
                            Robert D. Klausner
                            7080 Northwest 4th Street
                            Plantation, Florida 33317
                            Telephone: (954) 916-1202
                            Facsimile: (954) 916-1232
                            bob@robertdklausner.com

                            Additional Counsel for Lead Plaintiffs




                              64
        Case 1:19-cv-00070-DLC Document 59 Filed 05/31/19 Page 68 of 68



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 31, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notice of electronic filing to all

registered users.



                                          /s/ Steven B. Singer
                                          Steven B. Singer
